Exhibit 10.1

 

 

INTERCREDITOR AGREEMENT

dated as of December 23, 2015 between

MUFG Union Bank, N.A.,

as Priority Lien Agent,

and

Deutsche Bank Trust Company Americas,

as Second Lien Collateral Trustee

and Acknowledged and Agreed by

Chesapeake Energy Corporation and certain of its subsidiaries

 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
DECEMBER 23, 2015, AMONG CHESAPEAKE ENERGY CORPORATION, CERTAIN OF ITS
SUBSIDIARIES FROM TIME TO TIME PARTY THERETO AND DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS TRUSTEE AND COLLATERAL TRUSTEE, (B) THE CREDIT AGREEMENT DATED AS
OF DECEMBER 15, 2014 AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED
FROM TIME TO TIME, AMONG CHESAPEAKE ENERGY CORPORATION, THE LENDERS PARTY
THERETO FROM TIME TO TIME AND MUFG UNION BANK, N.A., AS ADMINISTRATIVE AGENT,
(C) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURE AND (D) THE OTHER
LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

Section 1.01

  Construction; Certain Defined Terms      1   

ARTICLE II

LIEN PRIORITIES

  

Section 2.01

  Relative Priorities      18   

Section 2.02

  Prohibition on Marshalling, Etc      20   

Section 2.03

  No New Liens      20   

Section 2.04

  Similar Collateral and Agreements      21   

Section 2.05

  No Duties of Priority Lien Agent      22   

Section 2.06

  No Duties of Second Lien Collateral Trustee      22   

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

  

Section 3.01

  Limitation on Enforcement Action      23   

Section 3.02

  Standstill Periods; Permitted Enforcement Action      25   

Section 3.03

  [Reserved]      27   

Section 3.04

  Notification of Release of Collateral      27   

Section 3.05

  No Interference; Payment Over      27   

Section 3.06

  Purchase Option      30   

ARTICLE IV

OTHER AGREEMENTS

  

Section 4.01

  Release of Liens; Automatic Release of Second Liens and Third Liens      32   

Section 4.02

  Certain Agreements With Respect to Insolvency or Liquidation Proceedings     
33   

Section 4.03

  Reinstatement      40   

Section 4.04

  Refinancings; Additional Priority Lien Debt; Additional Second Lien Debt;
Initial Third Lien Indebtedness; Additional Third Lien Debt      41   

Section 4.05

  Amendments to Second Lien Documents and Third Lien Documents      43   

Section 4.06

  Legends      44   

Section 4.07

  Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor      44   

Section 4.08

  Postponement of Subrogation      45   

Section 4.09

  Acknowledgment by the Secured Debt Representatives      45   

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

  

Section 5.01

  General      46   

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

  

Section 6.01

  Application of Proceeds      47   

Section 6.02

  Determination of Amounts      47   

 

i



--------------------------------------------------------------------------------

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

  

Section 7.01

  No Reliance; Information      48   

Section 7.02

  No Warranties or Liability      48   

Section 7.03

  Obligations Absolute      49   

Section 7.04

  Grantors Consent      50   

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

  

Section 8.01

  Representations and Warranties of Each Party      50   

Section 8.02

  Representations and Warranties of Each Representative      50   

ARTICLE IX

MISCELLANEOUS

  

Section 9.01

  Notices      50   

Section 9.02

  Waivers; Amendment      51   

Section 9.03

  Actions Upon Breach; Specific Performance      52   

Section 9.04

  Parties in Interest      53   

Section 9.05

  Survival of Agreement      53   

Section 9.06

  Counterparts      53   

Section 9.07

  Severability      53   

Section 9.08

  Governing Law; Jurisdiction; Consent to Service of Process      53   

Section 9.09

  WAIVER OF JURY TRIAL      54   

Section 9.10

  Headings      54   

Section 9.11

  Conflicts      54   

Section 9.12

  Provisions Solely to Define Relative Rights      54   

Section 9.13

  Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee      54   

Section 9.14

  Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee      55   

Section 9.15

  Authorization of Secured Agents      55   

Section 9.16

  Further Assurances      55   

Section 9.17

  Relationship of Secured Parties      56   

Section 9.18

  Third Lien Provisions      56   

 

Annex and Exhibits

Annex I

 

Exhibit A

  Form of Priority Confirmation Joinder

Exhibit B

  Security Documents

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT, dated as of December 23, 2015 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), between MUFG Union Bank, N.A., as administrative agent for
the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”), and Deutsche Bank Trust Company Americas, as collateral
trustee for the Second Lien Secured Parties referred to herein (in such
capacity, and together with its successors in such capacity, the “Original
Second Lien Collateral Trustee”) and acknowledged and agreed by Chesapeake
Energy Corporation, an Oklahoma corporation (together with its successors and
assigns, “Chesapeake”) and certain of its subsidiaries.

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).

From time to time following the date hereof, Chesapeake may (i) incur Additional
Priority Lien Obligations (defined below) to the extent permitted by the Secured
Debt Documents (defined below); in connection with any Additional Priority Lien
Obligations, Chesapeake and the Priority Lien Agent (defined below) shall,
concurrently with the incurrence of such Additional Priority Lien Obligations,
enter into a Priority Lien Collateral Trust Agreement (defined below);
(ii) incur Additional Notes or Additional Second Lien Obligations (each defined
below) to the extent permitted by the Secured Debt Documents; in connection with
any Additional Second Lien Obligations (defined below), the applicable Second
Lien Representative (defined below) and the Second Lien Collateral Trustee
(defined below) shall, concurrently with the incurrence of such Additional
Second Lien Obligations, enter into a joinder to the Second Lien Collateral
Trust Agreement (defined below) and (iii) incur Initial Third Lien Obligations
and Additional Third Lien Obligations (each as defined below) to the extent
permitted by the Secured Debt Documents; in connection with the Initial Third
Lien Obligations, Chesapeake and certain of its subsidiaries, the Third Lien
Representative (defined below) and the Third Lien Collateral Trustee (defined
below) shall, concurrently with the incurrence of such Additional Third Lien
Obligations, enter into a Third Lien Collateral Trust Agreement (defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.

(c) All terms capitalized but not defined herein shall have the meaning assigned
to them in the Priority Credit Agreement as in effect on the date hereof.

(d) Unless otherwise set forth herein, all references herein to (i) the Second
Lien Collateral Trustee shall be deemed to refer to the Second Lien Collateral
Trustee in its capacity as collateral trustee under the Second Lien Collateral
Trust Agreement and (ii) the Third Lien Collateral Trustee shall be deemed to
refer to the Third Lien Collateral Trustee in its capacity as collateral trustee
under the Third Lien Collateral Trust Agreement.

(e) As used in this Agreement, the following terms have the meanings specified
below:

“Additional Notes” has the meaning given to the term “Additional Securities” in
the Second Lien Indenture as in effect on the date hereof.

“Additional Priority Lien Debt Facility” means any Indebtedness under any Credit
Facility for which the requirements of Section 4.04(b) of this Agreement have
been satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document;
provided that neither the Priority Credit Agreement nor any Priority Substitute
Credit Facility shall constitute an Additional Priority Lien Debt Facility at
any time.

“Additional Priority Lien Documents” means the Additional Priority Lien Debt
Facility, the Priority Lien Collateral Trust Agreement, the Additional Priority
Lien Security Documents and any documents with respect to Banking Services
Obligations if secured under the terms of Additional Priority Lien Security
Documents.

“Additional Priority Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Priority Lien Secured Party
(or any of its Affiliates) in respect of the Additional Priority Lien Documents.

“Additional Priority Lien Secured Parties” means, at any time, (a) the Priority
Lien Agent, (b) the trustee, agent or other representative of the holders of any
Series of Priority Lien Debt who maintains the transfer register for such Series
of Priority Lien Debt, (c) each lender or issuing bank under the Additional
Priority Lien Debt Facility or an Affiliate (as defined in the Additional
Priority Lien Debt Facility) thereof at the time such Banking Services
Obligation is entered into, and is a secured party (or a party entitled to the
benefits of the security) under any Additional Priority Lien Document, (d) the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Priority Lien Document and (e) each other holder of, or obligee
in respect of, any holder or lender pursuant to any Series of Priority Lien Debt
outstanding at such time; provided that the Credit Agreement Secured Parties
(other than the Priority Lien Agent) shall not be deemed Additional Priority
Lien Secured Parties.

 

2



--------------------------------------------------------------------------------

“Additional Priority Lien Security Documents” means the Additional Priority Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Chesapeake or any other Grantor to the Priority Lien
Agent creating (or purporting to create) a Lien upon the Priority Lien
Collateral in favor of the Additional Priority Lien Secured Parties.

“Additional Second Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Second Lien Indenture nor any Second Lien Substitute Facility shall
constitute an Additional Second Lien Debt Facility at any time.

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

“Additional Second Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Second
Lien Indenture Secured Parties shall not be deemed Additional Second Lien
Secured Parties.

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Chesapeake or any other Grantor creating (or
purporting to create) a Lien upon the Second Lien Collateral in favor of the
Additional Second Lien Secured Parties.

“Additional Third Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that no
Third Lien Substitute Facility shall constitute an Additional Third Lien Debt
Facility at any time.

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

“Additional Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

 

3



--------------------------------------------------------------------------------

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Chesapeake or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Additional Third Lien Secured Parties.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person directly or indirectly,
whether through the ownership of Voting Stock, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Banking Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) and (c) any other demand deposit or operating account
relationships or other cash management services, including pursuant to any
agreement in respect of the foregoing.

“Banking Services Obligations” means any and all Obligations of Chesapeake or
any other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.

“Board of Directors” means, with respect to any Person, the Board of Directors
or other governing body of such Person or any committee thereof duly authorized
to act on behalf of such Board of Directors or such other governing body.

“Business Day” means any day on which the New York Stock Exchange is open for
trading and which is not a Legal Holiday.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock, partnership or limited liability company interests or other equity
securities (including, without limitation, beneficial interests in or other
securities of a trust) and any and all warrants, options and rights with respect
thereto (whether or not currently exercisable), including each class of common
stock and preferred stock of such Person.

 

4



--------------------------------------------------------------------------------

“Chesapeake” has the meaning assigned to such term in the preamble hereto.

“Class” means (a) in the case of Priority Lien Debt, every Series of Priority
Lien Debt, taken together, (b) in the case of Second Lien Debt, every Series of
Second Lien Debt, taken together and (c) in the case of Third Lien Debt, every
Series of Third Lien Debt, taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

“Credit Agreement Debt” means the Indebtedness under the Priority Credit
Agreement (including letters of credit and reimbursement obligations with
respect thereto) and Indebtedness under any Priority Substitute Credit Facility.
For purposes of this Agreement, Indebtedness under the Priority Credit Agreement
is permitted to be incurred under each of the Second Lien Indenture and any
Initial Third Lien Document.

“Credit Agreement Documents” means the Priority Credit Agreement, the Credit
Agreement Security Documents, the other “Credit Documents” (as defined in the
Priority Credit Agreement), any documents with respect to Hedging Obligations
and Banking Service Obligations secured under the terms of Credit Agreement
Security Documents and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

“Credit Agreement Obligations” means the Credit Agreement Debt and all other
Obligations in respect of or in connection with Credit Agreement Debt together
with Hedging Obligations and Banking Services Obligations. For the avoidance of
doubt, Hedging Obligations and Banking Services Obligations shall only
constitute Credit Agreement Obligations to the extent that such Hedging
Obligations or Banking Services Obligations, as applicable, are secured under
the terms of the Credit Agreement Documents. Notwithstanding any other provision
hereof, the term “Credit Agreement Obligations” will include accrued interest,
fees, costs, and other charges incurred under the Priority Credit Agreement and
the other Credit Agreement Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding, and whether or not
allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Credit Agreement Obligations (whether by or on
behalf of Chesapeake, as proceeds of security, enforcement of any right of
set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, or required to be paid to a debtor in possession, trustee,
receiver, or similar Person, then the Obligation or part thereof originally
intended to be satisfied will be deemed to be reinstated and outstanding as if
such payment had not occurred.

“Credit Agreement Secured Parties” means, at any time, (a) the Priority Lien
Agent, (b) each lender or issuing bank under the Priority Credit Agreement,
(c) each holder, provider or obligee of any Hedging Obligations and Banking
Services Obligations that (i) is a lender under the Priority Credit Agreement or
an Affiliate (as defined in the Priority Credit Agreement) thereof, or (ii) was
such a lender or Affiliate at the time such Hedging Obligation or Banking
Services Obligation, as applicable, was entered into, and is a secured party (or
a party entitled to the benefits of the security) under any Credit Agreement
Document, (d) the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Credit Agreement Document, (e) each other Person that
provides letters of credit, guarantees or other credit support related thereto
under any Credit Agreement Document and (f) each other holder of, or obligee in
respect of, any Credit Agreement Obligations (including pursuant to a Priority
Substitute Credit Facility), in each case to the extent designated as a secured
party (or a party entitled to the benefits of the security) under any Credit
Agreement Document outstanding at such time.

 

5



--------------------------------------------------------------------------------

“Credit Agreement Security Documents” means the Priority Credit Agreement
(insofar as the same grants a Lien on the Collateral), each agreement listed in
Part A of Exhibit B hereto, and any other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements, or grants or transfers for security, now existing or entered into
after the date hereof, executed and delivered by Chesapeake or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the
Priority Lien Agent (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Priority
Substitute Credit Facility).

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement) or commercial paper facilities, in
each case with banks, investment banks, insurance companies, mutual funds and/or
other institutional lenders providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from (or sell receivables to)
such lenders against such receivables) or letters of credit, in each case, as
amended, extended, restated, renewed, refunded, replaced (whether
contemporaneously or otherwise) or refinanced (in each case with Credit
Facilities), supplemented or otherwise modified (in whole or in part and without
limitation as to amount, terms, conditions, covenants and other provisions) from
time to time.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit);

(c) discharge or cash collateralization (in an amount equal to the lower of
(i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit
constituting Priority Lien Obligations and the aggregate fronting and similar
fees which will accrue thereon through the stated expiry of such letters of
credit;

(d) payment in full in cash of obligations in respect of Hedging Obligations
constituting Priority Lien Obligations (and, with respect to any particular
Hedge Agreement, termination of such agreement and payment in full in cash of
all obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Priority Lien Agent) pursuant to
the terms of the Priority Credit Agreement); and

(e) payment in full in cash of all other Priority Lien Obligations (including
without limitation, Bank Services Obligations to the extent included in Priority
Lien Obligations) that are outstanding and unpaid at the time the Priority Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

6



--------------------------------------------------------------------------------

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, Chesapeake enters into any Priority Lien Document evidencing a
Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which Chesapeake
designates such Indebtedness as Priority Lien Debt in accordance with this
Agreement, the Obligations under such Priority Lien Document shall automatically
and without any further action be treated as Priority Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations and any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Priority
Lien Obligations or Second Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Second Lien Debt;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt (other than any undrawn letters of credit);

(c) discharge or cash collateralization (in an amount equal to the lower of
(i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Second Lien Document) of all outstanding letters of credit
constituting Second Lien Obligations and the aggregate fronting and similar fees
which will accrue thereon through the stated expiry of such letters of credit;

(d) payment in full in cash of all obligations under secured Hedge Agreements
constituting Second Lien Obligations (and, with respect to any particular Hedge
Agreement, termination of such agreement and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Second Lien Collateral Trustee)
pursuant to the terms of the Second Lien Documents); and

(e) payment in full in cash of all other Second Lien Obligations (including
without limitation, Bank Services Obligations to the extent included in Second
Lien Obligations) that are outstanding and unpaid at the time the Second Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, Chesapeake enters into any Second Lien Document evidencing a Second
Lien Obligation which incurrence is not prohibited by the applicable Secured
Debt Documents, then such Discharge of Second Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Second Lien Obligations (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of Second
Lien Obligations), and, from and after the date on which Chesapeake designates
such Indebtedness as Second Lien Debt in accordance with this Agreement, the
Obligations under such Second Lien Document shall automatically and without any
further action be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth in this Agreement, any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Second
Lien Obligations. For the avoidance of doubt, a Replacement as contemplated by
Section 4.04(a) shall not be deemed to cause a Discharge of Second Lien
Obligations.

 

7



--------------------------------------------------------------------------------

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“Excluded Property” has the meaning ascribed to such term in the Second Lien
Indenture as in effect on the date hereof.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantor” means Chesapeake and each Subsidiary that shall have granted any Lien
in favor of any of the Priority Lien Agent, the Second Lien Collateral Trustee
or the Third Lien Collateral Trustee on any of its assets or properties to
secure any of the Secured Obligations.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement and (c) other agreements
or arrangements designed to protect a Person or any subsidiary thereof against
fluctuations in interest rates, commodity prices or currency exchange rates.
Notwithstanding the foregoing, agreements or obligations entered into in the
ordinary course of business to physically buy or sell any commodity produced
from Chesapeake’s and the Subsidiaries’ Oil and Gas Properties or electricity
generation facilities under an agreement that has a tenor under 90 days shall
not be considered Hedge Agreements.

“Hedge Bank” means any Person (other than Chesapeake or any Subsidiary) that
(a) at the time it enters into a Hedge Agreement is a lender under the Priority
Credit Agreement, the administrative agent under the Priority Credit Agreement
or an Affiliate of any of them or (b) at any time after it enters into a Hedge
Agreement, becomes a lender under the Priority Credit Agreement, the
administrative agent under the Priority Credit Agreement or an Affiliate of any
of them.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person incurred in the normal course of business and not for speculative
purposes under Hedge Agreements.

 

8



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates and the
lands and premises covered or affected thereby in and to oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases, fee
interests, surface interests, mineral fee interests, overriding royalty and
royalty interests, net profit interests and production payment interests,
including any reserved or residual interests of whatever nature.

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
constituents, elements or compounds thereof and all products refined or
separated therefrom.

“Indebtedness” means, without duplication, with respect to any Person, (a) all
obligations of such Person, including those evidenced by bonds, notes,
debentures or similar instruments, for the repayment of money borrowed (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof); (b) all liabilities of others of the kind
described in the preceding clause (a) that such Person has guaranteed; and
(c) Indebtedness (as otherwise defined in this definition) of another Person
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person, the amount of such obligations being deemed to be the
lesser of (i) the full amount of such obligations so secured and (ii) the fair
market value of such asset, as determined in good faith by the Board of
Directors of such Person, which determination shall be evidenced by a resolution
of such Board of Directors. Neither Dollar-Denominated Production Payments nor
Volumetric Production Payments shall be deemed to be Indebtedness.

“Initial Third Lien Debt Facility” means Indebtedness secured by a Third Lien
for which the requirements of Section 4.04(c) of this Agreement have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

“Initial Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

“Initial Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustees, agents and other representatives of the
holders of the Initial Third Lien Debt Facility (including any holders of notes
pursuant to supplements executed in connection with the issuance of Series of
Third Lien Debt under the Initial Third Lien Debt Facility) who maintain the
transfer register for such Third Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Initial Third
Lien Document and each other holder of, or obligee in respect of, any Initial
Third Lien Obligations, any holder or lender pursuant to any Initial Third Lien
Document outstanding at such time; provided that the Additional Third Lien
Secured Parties shall not be deemed Initial Third Lien Secured Parties.

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Chesapeake or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Initial Third Lien Secured Parties (including any such agreements, assignments,
mortgages, deeds of trust and other documents or instruments associated with any
Third Lien Substitute Facility).

 

9



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against Chesapeake or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of Chesapeake or any other Grantor, any receivership or assignment
for the benefit of creditors relating to Chesapeake or any other Grantor or any
similar case or proceeding relative to Chesapeake or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Chesapeake or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c) any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of Chesapeake or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.

“Legal Holiday” is a Saturday, a Sunday or a day on which banks and trust
companies in The City of New York are not required by law or executive order to
be open.

“Lien” means, with respect to any Person, any mortgage, pledge, lien,
encumbrance, easement, restriction, charge or adverse claim affecting title or
resulting in an encumbrance against real or personal property of such Person, or
a security interest of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof or other similar agreement
to sell, in each case securing obligations of such Person.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness including, to the extent legally permitted, all
interest, fees and other amounts incurred, accrued or arising thereon after the
commencement of any Insolvency or Liquidation Proceeding at the applicable
interest rate, including any applicable post-default interest rate even if such
interest, fees and other amounts are not enforceable, allowable or allowed as a
claim in such proceeding.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of Chesapeake by
any two Officers of Chesapeake.

“Oil and Gas Business” means the business of the exploration for, and
exploitation, development, production, processing, marketing, storage and
transportation of, hydrocarbons, and other related energy and natural resource
businesses (including oil and gas services businesses related to the foregoing).

 

10



--------------------------------------------------------------------------------

“Oil and Gas Properties” means (a) Hydrocarbon Interests, (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests, (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any governmental authority) which may affect all or any
portion of the Hydrocarbon Interests, (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests, (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants and pipeline systems, power and
cogeneration facilities and any related infrastructure to any thereof, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.

“Original Second Lien Trustee” means Deutsche Bank Trust Company Americas, in
its capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, association, unincorporated organization,
or government or any agency or political subdivision thereof.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Credit Agreement” means that certain Credit Agreement, dated as of
December 15, 2014, by and among Chesapeake, as borrower, the Original Priority
Lien Agent, as administrative agent, and the other lenders party thereto, as
such agreement, in whole or in part, in one or more instances, may be amended,
restated, renewed, extended, substituted, restructured, supplemented or
otherwise modified from time to time (including, without limitation, any
successive amendments, restatements, renewals, extensions or substitutions), or
replaced or refinanced with any Priority Substitute Credit Facility, and any
credit agreement, loan agreement, note agreement, promissory note, indenture or
any other agreement or instrument evidencing or governing the terms of any
Priority Substitute Credit Facility.

“Priority Lien” means a Lien granted by Chesapeake or any other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of Chesapeake or such
Grantor to secure Priority Lien Obligations (including Liens on such Collateral
under the security documents associated with any Priority Substitute Credit
Facility).

 

11



--------------------------------------------------------------------------------

“Priority Lien Agent” means (a) the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the Indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity and (b) the Priority Lien Agent as collateral trustee or agent in
respect of any Additional Priority Lien Debt Facility pursuant to the Priority
Lien Collateral Trust Agreement.

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

“Priority Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of any Additional Priority Lien Debt Facility and/or a
Priority Substitute Credit Facility, a collateral trust agreement entered into
among Chesapeake, the other Grantors, the Priority Lien Agent and the other
Priority Lien Representatives, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time, in accordance
with each applicable Priority Lien Document.

“Priority Lien Debt” means the Credit Agreement Debt and all additional
Indebtedness incurred under any Additional Priority Lien Documents and with
respect to which the requirements of Section 4.04(b) have been satisfied.

“Priority Lien Documents” means the Credit Agreement Documents, the Additional
Priority Lien Documents and the Priority Lien Security Documents.

“Priority Lien Obligations” means the Credit Agreement Obligations, Additional
Priority Lien Obligations and, in each case, all other Obligations in respect
thereof. Notwithstanding any other provision hereof, the term “Priority Lien
Obligations” will include accrued interest, fees, costs and other charges
incurred under the Priority Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

“Priority Lien Representative” means (a) in the case of the Priority Credit
Agreement, the Priority Lien Agent, and (b) in the case of any other Series of
Priority Lien Debt, the trustee, agent or representative of the holders of such
Series of Priority Lien Debt who (i) is appointed as a Priority Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Priority Lien Debt, together with its successors in
such capacity, and (ii) has executed the Priority Lien Collateral Trust
Agreement or become party to the Priority Lien Collateral Trust Agreement by
executing a joinder in the form required under the Priority Lien Collateral
Trust Agreement.

“Priority Lien Secured Parties” means, at any time, the Credit Agreement Secured
Parties and the Additional Priority Lien Secured Parties.

“Priority Lien Security Documents” means the Credit Agreement Security Documents
and the Additional Priority Lien Security Documents.

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

 

12



--------------------------------------------------------------------------------

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, cash, securities, accounts, contract
rights, Capital Stock and other securities issued by any other Person (but
excluding Capital Stock or other securities issued by such first mentioned
Person).

“Proved Developed Reserves” means Proved Reserves that, in accordance with the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor), as in effect at the time in
question, are classified as one of the following: (a) “Developed Producing
Reserves” or (b) “Developed Non-Producing Reserves”; and Proved Developed
Reserves in the aggregate comprise Proved Reserves that are “Developed Producing
Reserves” and “Developed Non-Producing Reserves”.

“Proved Reserves” means oil and gas reserves that, in accordance with the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor), as in effect at the time in
question, are classified as both “Proved Reserves” and one or more of the
following: (a) “Developed Producing Reserves,” (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”; and “Proved Reserves” in the aggregate
comprise Proved Reserves that are “Developed Producing Reserves”, “Developed
Non-Producing Reserves”, and “Undeveloped Reserves.”

“Purchasable Obligations” has the meaning assigned to such term in
Section 3.06(b).

“Purchasable Priority Lien + DIP Obligations” has the meaning assigned to such
term in Section 3.06(a).

“Purchasable Priority Lien Obligations” has the meaning assigned to such term in
Section 3.06(a).

“Recovery” has the meaning assigned to such term in Section 4.03(a).

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such Indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such Indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part. “Replace,” “Replaced,” “Replacing” and “Replacement” shall
have correlative meanings.

 

13



--------------------------------------------------------------------------------

“Reserve Report” means a report setting forth, as of each January 1st or
July 1st (or another date as required or permitted by the Priority Credit
Agreement), the Proved Reserves and Proved Developed Reserves (including the
aggregate values thereof) attributable to the Oil and Gas Properties of
Chesapeake and the Grantors, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, in each case in the form
delivered in accordance with the requirements of the Priority Credit Agreement,
or if there is no Priority Credit Agreement requiring delivery of a Reserve
Report, in form substantially consistent as determined in good faith by
Chesapeake with the form of Reserve Report required under the Priority Credit
Agreement as in effect on the Issue Date.

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure-but only to the extent securing-any Second Lien
Obligations, but excludes any such “Collateral” that is granted to secure the
Second Lien Obligations pursuant to the second paragraph of Section 11.03(c) of
the Second Lien Indenture as in effect on the date hereof and in compliance with
such Section and the other Secured Debt Documents.

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of the date hereof, among Chesapeake, the other Grantors from time to
time party thereto, the Second Lien Trustee, the other Second Lien
Representatives from time to time party thereto and the Second Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Second Lien Document.

“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the Indebtedness and other
obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity appointed in accordance with the terms of
the Second Lien Collateral Trust Agreement.

“Second Lien Debt” means the Indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof and all additional Indebtedness
incurred under any Additional Second Lien Documents and all additional
Indebtedness in respect of Additional Notes and guarantees thereof, in each case
with respect to which the requirements of Section 4.04(b) have been (or are
deemed) satisfied, and all Indebtedness incurred under any Second Lien
Substitute Facility.

“Second Lien Documents” means the Second Lien Indenture Documents and the
Additional Second Lien Documents.

“Second Lien Indenture” means the Indenture, dated as of the date hereof, among
Chesapeake, the Grantors party thereto from time to time, the Second Lien
Trustee and the Second Lien Collateral Trustee, as amended, restated, adjusted,
waived, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture), and any credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument evidencing or
governing the terms of any Second Lien Substitute Facility.

 

14



--------------------------------------------------------------------------------

“Second Lien Indenture Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Second Lien Indenture Security Documents and all other
documents, notes, guarantees, instruments and agreements governing or evidencing
the Second Lien Indenture Obligations or any Second Lien Substitute Facility.

“Second Lien Indenture Notes” means (i) the 8.00% Senior Secured Second Lien
Notes due 2022 issued under the Second Lien Indenture on the date hereof and
(ii) any Additional Notes for which the requirements of Section 3.8 of the
Second Lien Collateral Trust Agreement have been satisfied.

“Second Lien Indenture Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Second Lien Indenture Secured Party (or
any of its Affiliates) in respect of the Second Lien Indenture Documents.

“Second Lien Indenture Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintain the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Second Lien Indenture Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Second Lien Indenture Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Second Lien Indenture Secured Parties.

“Second Lien Indenture Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by Chesapeake or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

“Second Lien Purchaser Representative” means (a) initially, the Second Lien
Trustee or (b) such other Person that is appointed from time to time by the
Second Lien Representatives to replace the Second Lien Trustee (or subsequent
Second Lien Purchaser Representative) pursuant to a written notice to the
Priority Lien Agent.

“Second Lien Purchasers” has the meaning assigned to such term in
Section 3.06(a).

“Second Lien Recovery” has the meaning assigned to such term in Section 4.03(b).

“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who (i) is appointed as a Second Lien

 

15



--------------------------------------------------------------------------------

Representative (for purposes related to the administration of the Additional
Second Lien Security Documents) pursuant to the indenture, credit agreement or
other agreement governing such Series of Second Lien Debt, together with its
successors in such capacity, and (ii) has become party to the Second Lien
Collateral Trust Agreement by executing a joinder in the form required under the
Second Lien Collateral Trust Agreement.

“Second Lien Secured Parties” means the Second Lien Indenture Secured Parties
and the Additional Second Lien Secured Parties.

“Second Lien Security Documents” means the Second Lien Indenture Security
Documents and the Additional Second Lien Security Documents.

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that Replaces the Second Lien Indenture and/or any Additional Second Lien
Debt Facility then in existence. For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Second Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof).

“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of a Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the Indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

“Series of Priority Lien Debt” means, severally, the Priority Credit Agreement
and each other issue or series of Priority Lien Debt (including any Additional
Priority Lien Debt Facility) for which a single transfer register is maintained.

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

 

16



--------------------------------------------------------------------------------

“Series of Secured Debt” means each Series of Priority Lien Debt, each Series of
Second Lien Debt and each Series of Third Lien Debt.

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

“Subsidiary” means any subsidiary of Chesapeake. A “subsidiary” of any Person
means (i) a corporation a majority of whose Voting Stock is at the time,
directly or indirectly, owned by such Person, by one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person,
(ii) a partnership in which such Person or a subsidiary of such Person is, at
the date of determination, a general or limited partner of such partnership, but
only if such Person or its subsidiary is entitled to receive more than 50% of
the assets of such partnership upon its dissolution, or (iii) any other Person
(other than a corporation or partnership) in which such Person, directly or
indirectly, at the date of determination thereof, has (x) at least a majority
ownership interest or (y) the power to elect or direct the election of a
majority of the Board of Directors of such Person.

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

“Third Lien Collateral” shall mean all “Collateral”, as defined in any Third
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among Chesapeake, the other Grantors, the Third
Lien Representatives and the Third Lien Collateral Trustee, as amended,
restated, adjusted, waived, renewed, extended, supplemented or otherwise
modified from time to time, in accordance with each applicable Third Lien
Document.

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
Indebtedness and other obligations evidenced thereunder or governed thereby, in
each case, together with its successors in such capacity appointed in accordance
with the terms of the Third Lien Collateral Trust Agreement.

“Third Lien Debt” means Indebtedness under the Initial Third Lien Debt Facility
and Indebtedness incurred under any Additional Third Lien Documents and with
respect to which the requirements of Section 4.04(c) have been satisfied, and
all Indebtedness incurred under any Third Lien Substitute Facility.

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

 

17



--------------------------------------------------------------------------------

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

“Third Lien Representative” means with respect to a Series of Third Lien Debt,
the trustee, agent or representative of the holders of such Series of Third Lien
Debt who (i) is appointed as a Third Lien Representative (for purposes related
to the administration of the security documents) pursuant to the indenture,
credit agreement or other agreement governing such Series of Third Lien Debt,
together with its successors in such capacity, and (ii) has become party to the
Third Lien Collateral Trust Agreement by executing a joinder in the form
required under the Third Lien Collateral Trust Agreement.

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

“Third Lien Security Documents” means the Initial Third Lien Security Documents
and the Additional Third Lien Security Documents.

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that Replaces any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence. For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof).

“Volumetric Production Payments” means sales of limited-term overriding royalty
interests in natural gas and oil reserves that (i) entitle the purchaser to
receive scheduled production volumes over a period of time from specific lease
interests; (ii) are free and clear of all associated future production costs and
capital expenditures; (iii) are nonrecourse to the seller (i.e., the purchaser’s
only recourse is to the reserves acquired); (iv) transfer title of the reserves
to the purchaser; and (v) allow the seller to retain all production beyond the
specified volumes, if any, after the scheduled production volumes have been
delivered.

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of contingency) to vote in the election of members of the Board of
Directors of such Person.

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities.

(a) The grant of the Priority Liens pursuant to the Priority Lien Documents, the
grant of the Second Liens pursuant to the Second Lien Documents and the grant of
the Third Liens pursuant to the Third Lien Documents create three separate and
distinct Liens on the Collateral.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of Chesapeake or other Person that is permitted under the Priority
Lien Documents as in effect on the date hereof or securing a DIP Financing, each
of the Second Lien Collateral Trustee, on behalf of itself and the other Second
Lien Secured Parties, and the Third Lien Collateral Trustee, on behalf of itself
and the other Third Lien Secured Parties, hereby agree that (i) any Priority
Lien on any Collateral now or hereafter held by or for the benefit of any
Priority Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to (A) any and all Second Liens on any Collateral
and (B) any and all Third Liens on any Collateral, (ii) any Second Lien on any
Collateral now or hereafter held by or for the benefit of any Second Lien
Secured Party shall be (A) junior and subordinate in right, priority, operation,
effect and all other respects to any and all Priority Liens on any Collateral
and (B) senior in right, priority, operation, effect and all other respects to
any and all Third Liens on any Collateral and (iii) any Third Lien on any
Collateral now or hereafter held by or for the benefit of any Third Lien Secured
Party shall be junior and subordinate in right, priority, operation, effect and
all other respects to (A) any and all Priority Liens on any Collateral and
(B) any and all Second Liens on any Collateral.

(c) It is acknowledged that (i) the aggregate amount of the Priority Lien
Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of Indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B) all without
affecting the subordination of the Second Liens or Third Liens hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties. It is acknowledged that (i) the aggregate amount of the Second Lien
Obligations may be increased from time to time pursuant to the terms of the
Second Lien Documents (to the extent not constrained by the Priority Credit
Agreement or any other relevant agreement), (ii) a portion of the Second Lien
Obligations may consist of Indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Second Lien
Documents may be replaced, restated, supplemented, restructured or otherwise
amended or modified from time to time and (B) the Second Lien Obligations may be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, refinanced or otherwise amended or modified from time to time,
in the case of the foregoing (A) and (B) all without affecting the subordination
of the Third Liens hereunder or the provisions of this Agreement defining the
relative rights of the Priority Lien Secured Parties, the Second Lien Secured
Parties and the Third Lien Secured Parties. It is acknowledged that (i) the
aggregate amount of the Third Lien Obligations may be increased from time to
time pursuant to the terms of the Third Lien Documents (to the extent not
constrained by the Priority Credit Agreement or any other relevant agreement),
(ii) a portion of the Third Lien Obligations may consist of Indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
and (iii) (A) the Third Lien Documents may be

 

19



--------------------------------------------------------------------------------

replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Third Lien Obligations may be increased, extended,
renewed, replaced, restated, supplemented, restructured, repaid, refunded,
refinanced or otherwise amended or modified from time to time, in the case of
the foregoing (A) and (B) all without affecting the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. The lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, increase, renewal, restatement or
Replacement of either the Priority Lien Obligations (or any part thereof), the
Second Lien Obligations (or any part thereof) or the Third Lien Obligations (or
any part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

Section 2.02 Prohibition on Marshalling, Etc.

(a) Until the Discharge of Priority Lien Obligations, the Second Lien Collateral
Trustee will not assert any marshalling, appraisal, valuation, or other similar
right that may otherwise be available to such Second Lien Collateral Trustee,
for itself, or as a representative of another Person.

(b) Until the Discharge of Priority Lien Obligations and the Discharge of Second
Lien Obligations, the Third Lien Collateral Trustee will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to such Third Lien Collateral Trustee, for itself, or as a
representative of another Person.

Section 2.03 No New Liens. The parties hereto agree that, (a) so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (i) grant or
permit any additional Liens on any asset of a Grantor to secure any Third Lien
Obligation, or take any action to perfect any additional Liens to secure any
Third Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure (A) the Priority Lien Obligations and has taken all actions required to
perfect such Liens and (B) the Second Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, the refusal or inability of
the Priority Lien Agent or the Second Lien Collateral Trustee to accept such
Lien will not prevent the Third Lien Collateral Trustee from taking the Lien,
(ii) grant or permit any additional Liens on any asset of a Grantor to secure
any Second Lien Obligation, or take any action to perfect any additional Liens
to secure any Second Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure (A) the Priority Lien Obligations (except to the extent
otherwise permitted by the Priority Lien Documents) and has taken all actions
required to perfect such Liens and (B) the Third Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, the refusal or
inability of the Priority Lien Agent or the Third Lien Collateral Trustee to
accept such Lien will not prevent the Second Lien Collateral Trustee from taking
the Lien, or (iii) grant or permit any additional Liens on any asset of a
Grantor to secure any Priority Lien Obligation, or take any action to perfect
any additional Liens to secure any Priority Lien Obligation, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure (A) the Second Lien Obligations and
has taken all actions required to perfect such Liens and (B) the Third Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee to accept such Lien will not prevent the Priority
Lien Agent from taking the Lien and (b) after the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to,
(i) grant or permit any additional Liens on any asset of a Grantor to secure any
Second Lien Obligation, or take any action to perfect any additional Liens to
secure any Second Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to

 

20



--------------------------------------------------------------------------------

grant), a Lien on such asset of such Grantor to secure the Third Lien
Obligations and has taken all actions required to perfect such Liens, unless the
Third Priority Collateral Trustee otherwise agrees; provided, however, the
refusal or inability of the Third Lien Collateral Trustee to accept such Lien
will not prevent the Second Lien Collateral Trustee from taking the Lien, or
(ii) grant or permit any additional Liens on any asset of a Grantor to secure
any Third Lien Obligations, or take any action to perfect any additional Liens
to secure any Third Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of a
Grantor to secure the Second Lien Obligations and has taken all actions required
to perfect such Liens; provided, however, the refusal or inability of the Second
Lien Collateral Trustee to accept such Lien will not prevent the Third Lien
Collateral Trustee from taking the Lien, with each such Lien as described in
clauses (a) and (b) of this Section 2.03 to be subject to the provisions of this
Agreement. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the Priority Lien Agent, the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee or the other Third Lien Secured
Parties, each of the Second Lien Collateral Trustee, for itself and on behalf of
the other Second Lien Secured Parties, and the Third Lien Collateral Trustee,
for itself and on behalf of the other Third Lien Secured Parties, agrees that
any amounts received by or distributed to any Second Lien Secured Party or Third
Lien Secured Party, as applicable, pursuant to or as a result of any Lien
granted in contravention of this Section 2.03 shall be subject to
Section 3.05(b).

Section 2.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral be identical (except that
(x) the Priority Lien Obligations may be secured by less than all the assets in
the Second Lien Collateral and the Third Lien Collateral, to the extent
permitted or required by the Priority Lien Documents, (y) the Second Lien
Obligations may be secured by less than all the assets in the Priority Lien
Collateral and the Third Lien Collateral, to the extent permitted or required by
the Second Lien Documents, and (z) the Third Lien Obligations may be secured by
less than all the assets in the Priority Lien Collateral and the Second Lien
Collateral, to the extent permitted or required by the Third Lien Documents). In
furtherance of the foregoing, the parties hereto agree (a) to cooperate in good
faith in order to determine, upon any reasonable request by the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee,
the specific assets included in the Priority Lien Collateral, the Second Lien
Collateral and the Third Lien Collateral, the steps taken to perfect the
Priority Liens, the Second Liens and the Third Liens thereon and the identity of
the respective parties obligated under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents in respect of the Priority Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations,
respectively, (b) that the Second Lien Security Documents creating Liens on the
Collateral shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents creating Liens on the Collateral
other than (i) with respect to the priority nature of the Liens created
thereunder in such Collateral, (ii) such modifications to such Second Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents, (iii) provisions in the Second Lien Security Documents
which are solely applicable to the rights and duties of the Second Lien Secured
Parties, and (iv) such deletions or modifications of representations, warranties
and covenants as are customary with respect to security documents establishing
Liens securing publicly traded debt securities, (c) that the Third Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents and
Second Lien Security Documents creating Liens on the Collateral other than
(i) with respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) such modifications to such Third Lien Security Documents which
are less restrictive than the corresponding Priority Lien Security Documents and
Second Lien Security Documents, (iii) provisions in the Third Lien Security
Documents which are solely applicable to the rights and duties of the Third Lien
Secured Parties, and (iv) such deletions or modifications of representations,
warranties and covenants as are customary with respect to security

 

21



--------------------------------------------------------------------------------

documents establishing Liens securing publicly traded debt securities, (d) that
at no time shall there be any Grantor that is an obligor in respect of the
Second Lien Obligations that is not also an obligor in respect of the Priority
Lien Obligations (except to the extent otherwise permitted by the Priority Lien
Documents), (e) that at no time shall there be any Grantor that is an obligor in
respect of the Third Lien Obligations that is not also an obligor in respect of
the Priority Lien Obligations (except as otherwise permitted by the Priority
Lien Documents) and the Second Lien Obligations (except to the extent otherwise
permitted by the Second Lien Documents), and (f) that at no time shall there be
a Grantor that is an obligor in respect of the Priority Lien Obligations that is
not also an obligor in respect of the Second Lien Obligations and the Third Lien
Obligations.

Section 2.05 No Duties of Priority Lien Agent. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, acknowledges and agrees that neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall have any duties or other
obligations to any such Second Lien Secured Party or Third Lien Secured Party
with respect to any Collateral, other than to transfer to the Second Lien
Collateral Trustee any remaining Collateral and any proceeds of the sale or
other Disposition of any such Collateral remaining in its possession following
the associated Discharge of Priority Lien Obligations, in each case without
representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following the expiration of any applicable Standstill
Period), the Priority Lien Agent shall be entitled, for the benefit of the
Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal
with such Collateral, as provided herein and in the Priority Lien Documents,
without regard to (a) any Second Lien or any rights to which the Second Lien
Collateral Trustee or any Second Lien Secured Party would otherwise be entitled
as a result of such Second Lien or (b) any Third Lien or any rights to which the
Third Lien Collateral Trustee or any Third Lien Secured Party would otherwise be
entitled as a result of such Third Lien. Without limiting the foregoing, each
Second Lien Secured Party and Third Lien Secured Party agrees that neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Collateral, or
to sell, Dispose of or otherwise liquidate all or any portion of such
Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties or the Third Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, from such realization,
sale, Disposition or liquidation. Each of the Second Lien Secured Parties and
Third Lien Secured Parties waives any claim such Second Lien Secured Party or
Third Lien Secured Party may now or hereafter have against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or the Priority Lien Secured Parties take or omit to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral,
and actions with respect to the collection of any claim for all or any part of
the Priority Lien Obligations from any account debtor, guarantor or any other
party) in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for the Priority Lien
Obligations.

Section 2.06 No Duties of Second Lien Collateral Trustee. The Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Trustee nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Third Lien Collateral Trustee any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Second Lien

 

22



--------------------------------------------------------------------------------

Obligations (provided such Discharge of Second Lien Obligations occurs after the
Discharge of Priority Lien Obligations), in each case without representation or
warranty on the part of the Second Lien Collateral Trustee or any Second Lien
Secured Party. In furtherance of the foregoing, each Third Lien Secured Party
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period), the Second Lien
Collateral Trustee shall be entitled, for the benefit of the Second Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Second Lien Documents, without regard to any Third
Lien or any rights to which the Third Lien Collateral Trustee or any Third Lien
Secured Party would otherwise be entitled as a result of such Third Lien.
Without limiting the foregoing, each Third Lien Secured Party agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation. Each of the Third Lien Secured
Parties waives any claim such Third Lien Secured Party may now or hereafter have
against the Second Lien Collateral Trustee or any other Second Lien Secured
Party arising out of any actions which the Second Lien Collateral Trustee or the
Second Lien Secured Parties take or omit to take (including actions with respect
to the creation, perfection or continuation of Liens on any Collateral, actions
with respect to the foreclosure upon, sale, release or depreciation of, or
failure to realize upon, any of the Collateral, and actions with respect to the
collection of any claim for all or any part of the Second Lien Obligations from
any account debtor, guarantor or any other party) in accordance with this
Agreement and the Second Lien Documents or the valuation, use, protection or
release of any security for the Second Lien Obligations.

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01 Limitation on Enforcement Action.

(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, hereby agrees that, subject to Sections 3.02, 3.05(b) and
4.07, none of the Second Lien Collateral Trustee, any other Second Lien Secured
Party, the Third Lien Collateral Trustee or any other Third Lien Secured Party
shall commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce its
interest in or realize upon, or take any other action available to it in respect
of, any Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Priority Lien
Agent, acting in accordance with the applicable Priority Lien Documents, shall
have the exclusive right (and whether or not any Insolvency or Liquidation
Proceeding has been commenced), to take any such actions or exercise any such
remedies, in each case, without any consultation with or the consent of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party. In exercising
rights and remedies with respect to the Collateral, the Priority Lien Agent and
the other Priority Lien Secured Parties may enforce the provisions of the
Priority Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any Second
Lien Secured Party or Third Lien Secured Party. Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of

 

23



--------------------------------------------------------------------------------

Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law. Each of the Second Lien Collateral Trustee, for itself and on behalf of the
other Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Lien Security Document, any other Second Lien Document, any Third
Lien Security Document or any other Third Lien Document, as applicable, shall be
deemed to restrict in any way the rights and remedies of the Priority Lien Agent
or the other Priority Lien Secured Parties with respect to the Collateral as set
forth in this Agreement. Notwithstanding the foregoing, subject to Section 3.05,
the Second Lien Collateral Trustee, on behalf of the Second Lien Secured
Parties, may, but will have no obligation to, take all such actions (not adverse
to the Priority Liens or the rights of the Priority Lien Agent and the Priority
Lien Secured Parties) it deems necessary to perfect or continue the perfection
of the Second Liens in the Collateral or to create, preserve or protect (but not
enforce) the Second Liens in the Collateral, and the Third Lien Collateral
Trustee, on behalf of the Third Lien Secured Parties, may, but will have no
obligation to, take all such actions (not adverse to the Priority Liens or
Second Liens or the rights of the Priority Lien Agent, the Priority Lien Secured
Parties, the Second Lien Collateral Trustee or the Second Lien Secured Parties)
it deems necessary to perfect or continue the perfection of the Third Liens in
the Collateral or to create, preserve or protect (but not enforce) the Third
Liens in the Collateral. Nothing herein shall limit the right or ability of the
Second Lien Secured Parties or any Third Lien Secured Parties to (i) purchase
(by credit bid or otherwise) all or any portion of the Collateral in connection
with any enforcement of remedies by the Priority Lien Agent to the extent that,
and so long as, the Priority Lien Secured Parties receive payment in full in
cash of all Priority Lien Obligations after giving effect thereto or (ii) file a
proof of claim with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Sections 3.02, 3.05(b) and 4.07, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Second Lien
Collateral Trustee, acting in accordance with the applicable Second Lien
Documents, shall have the exclusive right (and whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case, without any consultation with or the consent of
the Third Lien Collateral Trustee or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties may enforce the
provisions of the Second Lien Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in their sole discretion and
regardless of whether such exercise and enforcement is adverse to the interest
of any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to Dispose of Collateral upon foreclosure,
to incur expenses in connection with any such Disposition and to exercise all
the rights and remedies of a secured creditor under the Uniform Commercial Code,
the Bankruptcy Code or any other Bankruptcy Law. The Third Lien Collateral
Trustee, for itself and on behalf of the other Third Lien Secured Parties,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Third Lien Security Document or any other Third Lien Document
shall be deemed to restrict in any way the rights and remedies of the Second
Lien Collateral Trustee or the other Second Lien Secured Parties with respect to
the Collateral as set forth in this Agreement.

 

24



--------------------------------------------------------------------------------

Notwithstanding the foregoing, subject to Section 3.05, the Third Lien
Collateral Trustee may, but will have no obligation to, on behalf of the Third
Lien Secured Parties, take all such actions (not adverse to the Second Liens or
the rights of the Second Lien Collateral Trustee and the Second Lien Secured
Parties) it deems necessary to perfect or continue the perfection of the Third
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Third Liens in the Collateral.

Section 3.02 Standstill Periods; Permitted Enforcement Action.

(a) Prior to the Discharge of Priority Lien Obligations and notwithstanding
Section 3.01, both before and during an Insolvency or Liquidation Proceeding:

(i) after a period of 180 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Second
Lien Collateral Trustee has delivered to the Priority Lien Agent and the Third
Lien Collateral Trustee written notice of the acceleration of any Second Lien
Debt (the “Second Lien Standstill Period”), the Second Lien Collateral Trustee
and the other Second Lien Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, however that notwithstanding
the expiration of the Second Lien Standstill Period or anything in the Second
Lien Collateral Trust Agreement or the Second Lien Documents to the contrary, in
no event may the Second Lien Collateral Trustee or any other Second Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Priority Lien Agent on behalf of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Lien Representatives by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, in respect of such rights or remedies, then the Second
Lien Collateral Trustee shall be free to commence the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, in respect of such rights and remedies, and for
so long as the Second Lien Collateral Trustee is diligently pursuing such rights
or remedies, no Priority Lien Secured Party shall take any action of a similar
nature with respect to such Collateral, or commence, join with any Person at any
time in commencing, or petition for or vote in favor of any resolution for, any
such action or proceeding (provided that during such period the Priority Lien
Agent may take any of the actions the Second Lien Collateral Trustee is
permitted to take during the Second Lien Standstill Period); and

(ii) after a period of 270 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Third Lien
Collateral Trustee has delivered to the Priority Lien Agent and the Second Lien
Collateral Trustee written notice of the acceleration of any Third Lien Debt
(the “Third Lien First

 

25



--------------------------------------------------------------------------------

Standstill Period”), the Third Lien Collateral Trustee and the other Third Lien
Secured Parties may enforce or exercise any rights or remedies with respect to
any Collateral; provided, however that notwithstanding the expiration of the
Third Lien First Standstill Period or anything in the Third Lien Collateral
Trust Agreement or the Third Lien Documents to the contrary, in no event may the
Third Lien Collateral Trustee or any other Third Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if (I) the Priority Lien
Agent on behalf of the Priority Lien Secured Parties or any other Priority Lien
Secured Party or (II) the Second Lien Collateral Trustee on behalf of the Second
Lien Secured Parties or any other Second Lien Secured Party shall have
commenced, and shall be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to the Collateral or any such action or proceeding (prompt
written notice thereof to be given to the Third Lien Representatives by the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable);
provided, further, that, at any time after the expiration of the Third Lien
First Standstill Period, if none of a Priority Lien Secured Party, the Priority
Lien Agent, any Second Lien Secured Party or the Second Lien Collateral Trustee
shall have commenced and be diligently pursuing the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, and the Third Lien Collateral Trustee shall have
commenced the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, then
for so long as the Third Lien Collateral Trustee is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Second Lien Secured Party or the Second Lien Collateral Trustee shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding (provided
that during such period the Priority Lien Agent may take any of the actions the
Third Lien Collateral Trustee is permitted to take during the Third Lien First
Standstill Period).

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding Section 3.01, both
before and during an Insolvency or Liquidation Proceeding, after a period of 180
days has elapsed (which period will be tolled during any period in which the
Second Lien Collateral Trustee is not entitled, on behalf of the Second Lien
Secured Parties, to enforce or exercise any rights or remedies with respect to
any Collateral as a result of (A) any injunction issued by a court of competent
jurisdiction or (B) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral
Trustee has delivered to the Second Lien Collateral Trustee written notice of
the acceleration of any Third Lien Debt (the “Third Lien Second Standstill
Period”), the Third Lien Collateral Trustee and the other Third Lien Secured
Parties may enforce or exercise any rights or remedies with respect to any
Collateral; provided, however that notwithstanding the expiration of the Third
Lien Second Standstill Period or anything in the Third Lien Collateral Trust
Agreement or the Third Lien Documents to the contrary, in no event may the Third
Lien Collateral Trustee or any other Third Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if the Second Lien
Collateral Trustee on behalf of the Second Lien Secured Parties or any other
Second Lien Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or prohibition in any Insolvency or Liquidation
Proceeding to enable the commencement and pursuit thereof), the enforcement or
exercise of any rights or remedies with respect to the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Third
Lien Representatives by the Second Lien Collateral Trustee); provided, further,
that, at any time after the expiration of the Third Lien Second Standstill
Period, if neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall have commenced and be diligently

 

26



--------------------------------------------------------------------------------

pursuing the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Trustee shall have commenced the enforcement or exercise
of any rights or remedies with respect to any material portion of the Collateral
or any such action or proceeding, then for so long as the Third Lien Collateral
Trustee is diligently pursuing such rights or remedies, neither any Second Lien
Secured Party nor the Second Lien Collateral Trustee shall take any action of a
similar nature with respect to such Collateral, or commence, join with any
Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding (provided that during such period
the Second Lien Collateral Trustee may take any of the actions the Third Lien
Collateral Trustee is permitted to take during the Third Lien Second Standstill
Period).

Section 3.03 [Reserved].

Section 3.04 Notification of Release of Collateral. Each of the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall give the other Secured Debt Representatives prompt written notice of the
Disposition by it of, and Release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or Release, the place, time, manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or Release.

Section 3.05 No Interference; Payment Over.

(a) No Interference.

(i) The Second Lien Collateral Trustee, for itself and on behalf of each Second
Lien Secured Party, agrees that each Second Lien Secured Party (A) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Second Lien pari passu with, or to give such Second Lien Secured
Party any preference or priority relative to, any Priority Lien with respect to
the Collateral or any part thereof, (B) will not challenge or question in any
proceeding the validity or enforceability of any Priority Lien Obligations or
Priority Lien Document, or the validity, attachment, perfection or priority of
any Priority Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (C) will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party or the Priority Lien Agent in any enforcement
action, (D) shall have no right to (1) direct the Priority Lien Agent or any
other Priority Lien Secured Party to exercise any right, remedy or power with
respect to any Collateral or (2) consent to the exercise by the Priority Lien
Agent or any other Priority Lien Secured Party of any right, remedy or power
with respect to any Collateral, (E) will not institute any suit or assert in any
suit or Insolvency or Liquidation Proceeding any claim against the Priority Lien
Agent or other Priority Lien Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to, and
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
be liable for, any action taken or omitted to be taken by the Priority Lien
Agent or other Priority Lien Secured Party with respect to any Priority Lien
Collateral, (F) prior to the Discharge of Priority Lien Obligations, will not
seek, and hereby waives any right, to have any Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral, (G) will
not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement,
(H) will not object to forbearance by the Priority Lien Agent or any Priority
Lien Secured Party, and (I) prior to the Discharge of Priority Lien Obligations
will not assert, and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

 

27



--------------------------------------------------------------------------------

(ii) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (A) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (B) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (C) will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party, the Priority Lien Agent, any Second Lien Secured
Party or the Second Lien Collateral Trustee, in each case in any enforcement
action, (D) shall have no right to (1) direct the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party to exercise any right, remedy or power with respect to
any Collateral or (2) consent to the exercise by the Priority Lien Agent, any
other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party of any right, remedy or power with respect to
any Collateral, (E) will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against the Priority Lien Agent,
any other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall be liable for,
any action taken or omitted to be taken by the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party with respect to any Priority Lien Collateral or Second
Lien Collateral, as applicable, (F) prior to the Discharge of Priority Lien
Obligations and Discharge of Second Lien Obligations, will not seek, and hereby
waives any right, to have any Collateral or any part thereof marshaled upon any
foreclosure or other Disposition of such Collateral, (G) will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement, (H) will not
object to forbearance by the Priority Lien Agent, any Priority Lien Secured
Party, the Second Lien Collateral Trustee or any Second Lien Secured Party and
(I) prior to the Discharge of Priority Lien Obligations and Discharge of Second
Lien Obligations will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law.

(b) Payment Over.

(i) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
if any Second Lien Secured Party or Third Lien Secured Party, as applicable,
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Second Lien Security Document
or Third Lien Security Document, as applicable, or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding, to the extent permitted hereunder, at any time prior to the
Discharge of Priority Lien Obligations secured, or intended to be secured, by
such Collateral, then it shall hold such Collateral, proceeds or payment in
trust for the Priority Lien Agent and the other Priority Lien Secured Parties
and

 

28



--------------------------------------------------------------------------------

transfer such Collateral, proceeds or payment, as the case may be, to the
Priority Lien Agent as promptly as practicable. Furthermore, each of the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee, as applicable,
shall, at the Grantors’ expense, promptly send written notice to the Priority
Lien Agent upon receipt of such Collateral, proceeds or payment by any Second
Lien Secured Party or Third Lien Secured Party, as applicable, and if directed
by the Priority Lien Agent within five (5) days after receipt by the Priority
Lien Agent of such written notice, shall deliver such Collateral, proceeds or
payment to the Priority Lien Agent in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Priority Lien Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Trustee, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party, as applicable. Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that if, at any time, it obtains written notice that all or part
of any payment with respect to any Priority Lien Obligations previously made
shall be rescinded for any reason whatsoever, it will promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Collateral securing Priority
Liens and shall promptly turn any such Collateral then held by it over to the
Priority Lien Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Priority
Lien Obligations. All Second Liens and Third Liens will remain attached to and
enforceable against all proceeds so held or remitted, subject to the priorities
set forth in this Agreement. Notwithstanding anything contained herein to the
contrary, this Section 3.05(b) shall not apply to any proceeds of Collateral
realized in a transaction not prohibited by the Priority Lien Documents and as
to which the possession or receipt thereof by the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party, as applicable, is otherwise permitted by
the Priority Lien Documents.

(ii) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Second Lien Collateral Trustee and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Collateral Trustee as soon as practicable. Furthermore, the Third Lien
Collateral Trustee shall, at the Grantors’ expense, promptly send written notice
to the Second Lien Collateral Trustee upon receipt of such Collateral, proceeds
or payment by any Third Lien Secured Party, and if directed by the Second Lien
Collateral Trustee within five (5) days after receipt by the Second Lien
Collateral Trustee of such written notice, shall deliver such Collateral,
proceeds or payment to the Second Lien Collateral Trustee in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Second Lien Collateral Trustee is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
Trustee or any other Third Lien Secured Party. The Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, it obtains written notice that all or part of any payment
with respect to any Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, it will promptly pay over to the Second Lien
Collateral Trustee any payment received by it and then in its possession or
under its direct control in respect of any such Collateral securing Second Lien
Obligations and shall promptly turn any such Collateral then held by it over to
the Second Lien Collateral Trustee, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Second Lien Obligations. All Third Liens will remain

 

29



--------------------------------------------------------------------------------

attached to and enforceable against all proceeds so held or remitted, subject to
the priorities set forth in this Agreement. Notwithstanding anything contained
herein to the contrary, this Section 3.05(b) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by the Second Lien Documents
and as to which the possession or receipt thereof by the Third Lien Collateral
Trustee or any other Third Lien Secured Party is otherwise permitted by the
Second Lien Documents.

Section 3.06 Purchase Option.

(a) Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding or
(ii) the acceleration of the Priority Lien Obligations, Second Lien Secured
Parties and each of their respective designated Affiliates (the “Second Lien
Purchasers”) will have the right, at its sole option and election (but will not
be obligated), at any time upon prior written notice to the applicable Priority
Lien Representative, to purchase (in the manner set forth in Section 3.06(b)
below) from the Priority Lien Secured Parties either (x) all (but not less than
all) Priority Lien Obligations (including unfunded commitments) that are
outstanding on the date of such purchase (the “Purchasable Priority Lien
Obligations”) or (y) both the Purchasable Priority Lien Obligations and any
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing that are outstanding on the date of such purchase (together with
the Purchasable Priority Lien Obligations, the “Purchasable Priority Lien + DIP
Obligations”). Promptly following the receipt of such notice, the applicable
Priority Lien Representative will deliver to the Second Lien Purchaser
Representative a statement of the respective amounts of Priority Lien Debt,
other Priority Lien Obligations and DIP Financing provided by any of the
Priority Lien Secured Parties, if any, then outstanding and the amount of the
cash collateral requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below. The right to purchase provided for in this
Section 3.06 will expire unless, within 10 Business Days after the receipt by
the Second Lien Purchaser Representative of such notice from the applicable
Priority Lien Representative, the Second Lien Purchaser Representative delivers
to the applicable Priority Lien Representative an irrevocable commitment of the
Second Lien Purchasers to purchase either (x) the Purchasable Priority Lien
Obligations or (y) the Purchasable Priority Lien + DIP Obligations, and in
either case to otherwise complete such purchase on the terms set forth under
this Section 3.06.

(b) On the date specified by the Second Lien Purchaser Representative (on behalf
of the Second Lien Purchasers) in such irrevocable commitment (which shall not
be less than five Business Days, nor more than 20 Business Days, after the
receipt by the applicable Priority Lien Representative of such irrevocable
commitment), the Priority Lien Secured Parties shall sell to the Second Lien
Purchasers the Purchasable Priority Lien Obligations or the Purchasable Priority
Lien + DIP Obligations, as specified in such irrevocable commitment (whichever
was so specified, the “Purchasable Obligations”), subject to any required
approval of any Governmental Authority then in effect, if any, and only if on
the date of such sale, the applicable Priority Lien Representative receives the
following:

(i) payment, as the purchase price for all Purchasable Obligations sold in such
sale, of an amount equal to the full amount of (x) all Priority Lien Obligations
(other than outstanding letters of credit as referred to in clause (ii) below)
and, if the Purchasable Obligations are the Purchasable Priority Lien + DIP
Financing Obligations, (y) loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of Hedging Obligations that constitute Priority Lien Obligations the Second Lien
Purchasers shall cause the applicable agreements governing such Hedging
Obligations to be assigned and novated or, if such agreements have been
terminated, such purchase price shall include an amount equal to the sum of any
unpaid amounts then due in respect of such Hedging Obligations, calculated using
the market quotation method and after giving effect to any netting arrangements;

 

30



--------------------------------------------------------------------------------

(ii) a cash collateral deposit in such amount as the applicable Priority Lien
Representative determines is reasonably necessary to secure the payment of any
outstanding letters of credit constituting Priority Lien Obligations that may
become due and payable after such sale (but not in any event in an amount
greater than one hundred five percent (105%) of the amount then reasonably
estimated by the applicable Priority Lien Representative to be the aggregate
outstanding amount of such letters of credit at such time), which cash
collateral shall be (A) held by the applicable Priority Lien Representative as
security solely to reimburse the issuers of such letters of credit that become
due and payable after such sale and any fees and expenses incurred in connection
with such letters of credit and (B) returned to the Second Lien Purchaser
Representative (except as may otherwise be required by applicable law or any
order of any court or other Governmental Authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit; and

(iii) any agreements, documents or instruments which the applicable Priority
Lien Representative may reasonably request pursuant to which the Second Lien
Purchaser Representative and the Second Lien Purchasers in such sale expressly
assume and adopt all of the obligations of the applicable Priority Lien
Representative and the Priority Lien Secured Parties under the Priority Lien
Documents and, if the Purchasable Obligations are the Purchasable Priority Lien
+ DIP Financing Obligations, all obligations in connection with loans provided
by any of the Priority Lien Secured Parties in connection with a DIP Financing
on and after the date of the purchase and sale, and the Second Lien Purchaser
Representative (or any other representative appointed by the holders of a
majority in aggregate principal amount of the Second Lien Debt then outstanding
owned by such purchasers) becomes a successor agent thereunder.

(c) Such purchase of the Purchasable Obligations shall be made on a pro rata
basis among the Second Lien Purchasers (or on such other basis as such Second
Lien Purchasers may determine) giving notice to the applicable Priority Lien
Representative of their interest to exercise the purchase option hereunder
according to each such Second Lien Purchaser’s portion of the Second Lien Debt
outstanding on the date of purchase or such portion as such Second Lien
Purchasers may otherwise agree among themselves. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the applicable Priority Lien Representative as the applicable
Priority Lien Representative may designate in writing to the Second Lien
Purchaser Representative for such purpose. Interest shall be calculated to but
excluding the Business Day on which such sale occurs if the amounts so paid by
the Second Lien Purchasers to the bank account designated by the applicable
Priority Lien Representative are received in such bank account prior to 12:00
noon, New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the applicable Priority Lien Representative are received
in such bank account later than 12:00 noon, New York City time.

(d) Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Purchasable Obligations, the
Collateral or otherwise and without recourse to any Priority Lien Secured Party,
except that the Priority Lien Secured Parties shall represent and warrant
severally as to the Purchasable Obligations: (i) that such applicable Priority
Lien Secured Party owns such Purchasable Obligations; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

(e) After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such

 

31



--------------------------------------------------------------------------------

sale, and the issuers of letters of credit will remain entitled to the benefit
of the Priority Liens upon the Collateral and sharing rights in the proceeds
thereof in accordance with the provisions of the Priority Lien Documents as in
effect at the time of such sale, as fully as if the sale of the Priority Lien
Debt had not been made, except with respect to cash Collateral held by the
issuer(s) of such letters of credit, but only the Person or successor agent to
whom the Priority Liens are transferred in such sale will have the right to
foreclose upon or otherwise enforce the Priority Liens and only the Second Lien
Purchasers in the sale will have the right to direct such Person or successor as
to matters relating to the foreclosure or other enforcement of the Priority
Liens.

ARTICLE IV

OTHER AGREEMENTS

Section 4.01 Release of Liens; Automatic Release of Second Liens and Third
Liens.

(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that, in the event the Priority Lien
Secured Parties release their Lien on any Collateral, each of the Second Lien
and Third Lien on such Collateral shall terminate and be released automatically
and without further action if (i) the corresponding Liens under the Priority
Lien Documents are simultaneously released or have previously been released and
either (A) such release is made in connection with a sale, transfer or other
Disposition of Collateral (either directly or indirectly) permitted under the
Priority Lien Documents and not in violation of Section 4.11 of the Second Lien
Indenture, (B) such release is in connection with a substantially concurrent
grant of Liens on other property or assets of comparable or greater value to the
Collateral being released, as determined in good faith by Chesapeake, or (C) at
the time of such release (I) the amount of drawn commitments and the amount of
undrawn commitments available to be borrowed under the Priority Credit Agreement
is not less than $1.0 billion and (II) after giving effect to such release and
the recording of any additional mortgages or supplements or amendments to
existing mortgages on or prior to the consummation of such release, the
Collateral securing the Second Lien Obligations includes Oil and Gas Properties
that include not less than 80% of the total value attributable to the Proved
Reserves of Chesapeake and the Subsidiaries as reflected in the most recent
Reserve Report after giving effect to exploration and production activities,
acquisitions, Dispositions and production since the date of such Reserve Report,
(ii) such release is effected in connection with the Priority Lien Agent’s
foreclosure upon, or other exercise of rights or remedies with respect to, such
Collateral, or (iii) such release is effected in connection with a sale or other
Disposition of any Collateral (or any portion thereof) under Section 363 of the
Bankruptcy Code or any other provision of the Bankruptcy Code if the Priority
Lien Secured Parties shall have consented to such sale or Disposition of such
Collateral; provided that, in the case of each of clauses (ii) and (iii), the
Second Liens and Third Liens on such Collateral shall remain in place (and, in
the case of the Second Lien Obligations, shall remain subject and subordinate to
all Priority Liens securing Priority Lien Obligations and, in the case of the
Third Liens, shall remain subject and subordinate to (I) all Priority Liens
securing Priority Lien Obligations and (II) all Second Liens securing Second
Lien Obligations) with respect to any proceeds of a sale, transfer or other
Disposition of Collateral.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (i) the corresponding Liens under the Second Lien
Documents are simultaneously released or have previously been released, provided
that any release in connection with a sale, transfer or other Disposition of
Collateral in a transaction or circumstance that does not violate the applicable

 

32



--------------------------------------------------------------------------------

provisions of the Third Lien Documents shall not be subject to the conditions of
this clause (i), (ii) such release is effected in connection with the Second
Lien Collateral Trustee’s foreclosure upon, or other exercise of rights or
remedies with respect to, such Collateral, or (iii) such release is effected in
connection with a sale or other Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Second Lien Secured Parties shall have consented to such
sale or Disposition of such Collateral; provided that, in the case of each of
clauses (ii) and (iii), the Third Liens on such Collateral shall remain in place
(and shall remain subject and subordinate to all Second Liens securing Second
Lien Obligations) with respect to any proceeds of a sale, transfer or other
Disposition of Collateral.

(c) Each of the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee agrees to execute and deliver (at the sole cost and expense of the
Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent or the Second Lien Collateral Trustee, as
applicable, to evidence and confirm any release of Collateral provided for in
this Section 4.01.

Section 4.02 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.

(a) The parties hereto acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency or
Liquidation Proceeding by or against Chesapeake or any Subsidiary. All
references in this Agreement to Chesapeake, any Subsidiary or any subsidiary of
any other Grantor will include such Person or Persons as a debtor-in-possession
and any receiver or trustee for such Person or Persons in an Insolvency or
Liquidation Proceeding. For the purposes of this Section 4.02, unless otherwise
provided herein, clauses (b) through and including (o) shall be in full force
and effect prior to the Discharge of Priority Lien Obligations and clauses
(p) through and including (cc) shall be in full force and effect following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations.

(b) If Chesapeake or any Subsidiary shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of financing
(“DIP Financing”) to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, (i) the Second Lien Collateral Trustee, for
itself and on behalf of each Second Lien Secured Party, agrees that neither it
nor any other Second Lien Secured Party and (ii) the Third Lien Collateral
Trustee, for itself and on behalf of each Third Lien Secured Party, agrees that
neither it nor any other Third Lien Secured Party, will raise any objection,
contest or oppose, and each Second Lien Secured Party and Third Lien Secured
Party will waive any claim such Person may now or hereafter have, to any such
financing or to the Liens on the collateral securing the same (“DIP Financing
Liens”), or to any use, sale or lease of cash collateral that constitutes
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (A) the Priority Lien Agent or the Priority Lien
Secured Parties oppose or object to such DIP Financing or such DIP Financing
Liens or such use of cash collateral, (B) the maximum principal amount of
Indebtedness permitted under such DIP Financing exceeds the sum of (I) the
amount of Priority Lien Obligations refinanced with the proceeds thereof and
(II) the greater of (1) $1.0 billion and (2) 15% of the sum of (x) the aggregate
amount of indebtedness for borrowed money constituting principal outstanding
under the Priority Lien Documents plus (y) the aggregate face amount of letters
of credit issued and outstanding under the Priority Lien Documents on the date
of the commencement of such Insolvency or Liquidation Proceeding, or (C) the
terms of such DIP Financing provide for the sale of a substantial part of the
Collateral or require the confirmation of a plan of reorganization containing
specific terms or provisions (other than repayment in cash of such DIP Financing
on the effective date thereof), subject to the other provisions of this
Agreement. To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the

 

33



--------------------------------------------------------------------------------

Priority Liens, (1) the Second Lien Collateral Trustee will, for itself and on
behalf of the other Second Lien Secured Parties, subordinate the Second Liens on
the Collateral to the Priority Liens and to such DIP Financing Liens, so long as
the Second Lien Collateral Trustee, on behalf of the Second Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Third Liens as existed
prior to the commencement of the case under the Bankruptcy Code and (2) the
Third Lien Collateral Trustee will, for itself and on behalf of the other Third
Lien Secured Parties, subordinate the Third Liens on the Collateral to the
Priority Liens, the Second Liens and to such DIP Financing Liens, so long as the
Third Lien Collateral Trustee, on behalf of the Third Lien Secured Parties,
retains Liens on all the Collateral, including proceeds thereof arising after
the commencement of any Insolvency or Liquidation Proceeding, with the same
priority relative to the Priority Liens and the Second Liens as existed prior to
the commencement of the case under the Bankruptcy Code.

(c) Prior to the Discharge of Priority Lien Obligations, without the consent of
the Priority Lien Agent, in its sole discretion, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing except as permitted by clause (b) above.

(d) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each Third Lien Secured Party, agrees that it will not object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) a sale or other Disposition, a motion to sell or Dispose
or the bidding procedure for such sale or Disposition of any Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code if (1) the Priority Lien Agent or the requisite holders
of Priority Lien Obligations shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and (2) either (i) all Second Liens and Third
Liens on the Collateral securing the Second Lien Obligations and the Third Lien
Obligations, as applicable, shall attach to the proceeds of such sale in the
same respective priorities as set forth in this Agreement with respect to the
Collateral or (ii) the net cash proceeds of any Disposition under Section 363(b)
of the Bankruptcy Code are permanently applied to the DIP Financing or to the
Priority Lien Obligations.

(e) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any DIP Financing Liens or administrative expense
priority under Section 364 of the Bankruptcy Code (in each case that is granted
in a manner that is consistent with this Agreement).

(f) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, will file or prosecute in any Insolvency or Liquidation Proceeding any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Collateral, nor object to, oppose or contest (or join with
or support any third party objecting to, opposing or contesting) (i) any request
by the Priority Lien Agent or any other Priority Lien Secured Party for adequate
protection or (ii) any objection by the Priority Lien Agent or any other
Priority Lien Secured Party to any motion, relief, action or proceeding based on
the Priority Lien Agent or Priority Lien Secured Parties claiming a lack of
adequate protection, except that

 

34



--------------------------------------------------------------------------------

(A) the Second Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations; and

(B) the Third Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations.

(g) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
of the other of the Second Lien Secured Parties, and the Third Lien Collateral
Trustee, for itself and on behalf of each of the other Third Lien Secured
Parties, waives any claim it or any such other Second Lien Secured Party or
Third Lien Secured Party, as applicable, may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party (or their
representatives) arising out of any election by the Priority Lien Agent or any
Priority Lien Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code.

(h) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party, and the Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees that in any Insolvency or
Liquidation Proceeding, neither the Third Lien Collateral Trustee nor any other
Third Lien Secured Party, shall support or vote to accept any plan of
reorganization or disclosure statement of Chesapeake or any other Grantor unless
(i) such plan is accepted by the Class of Priority Lien Secured Parties in
accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides for
the payment in full in cash of all Priority Lien Obligations (including all
post-petition interest approved by the bankruptcy court, fees and expenses and
cash collateralization of all letters of credit) on the effective date of such
plan of reorganization, or (ii) such plan provides on account of the Priority
Lien Secured Parties for the retention by the Priority Lien Agent, for the
benefit of the Priority Lien Secured Parties, of the Liens on the Collateral
securing the Priority Lien Obligations, and on all proceeds thereof whenever
received, and such plan also provides that any Liens retained by, or granted to,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee are
only on property securing the Priority Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, each of the Second Lien Secured Parties and the Third
Lien Secured Parties shall remain entitled to vote their claims in any such
Insolvency or Liquidation Proceeding.

 

35



--------------------------------------------------------------------------------

(i) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall, seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Collateral if the Priority Lien Agent has not
received relief from the automatic stay (or it has not been lifted for the
Priority Lien Agent’s benefit) without the prior written consent of the Priority
Lien Agent.

(j) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall, oppose or seek to challenge any claim by the Priority
Lien Agent or any other Priority Lien Secured Party for allowance or payment in
any Insolvency or Liquidation Proceeding of Priority Lien Obligations consisting
of post-petition interest, fees or expenses to the extent of the value of the
Priority Liens (it being understood that such value will be determined without
regard to the existence of the Second Liens or the Third Liens on the
Collateral). Neither Priority Lien Agent nor any other Priority Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Second Lien Obligations or Third Lien Obligations,
as applicable, consisting of post-petition interest, fees or expenses to the
extent of the value of the Second Liens or the Third Liens, as applicable, on
the Collateral; provided that if the Priority Lien Agent or any other Priority
Lien Secured Party shall have made any claim for post-petition interest, fees or
expenses in respect of Priority Lien Obligations, such claim (i) shall have been
approved or (ii) will be approved contemporaneously with the approval of any
such claim by the Second Lien Collateral Trustee or any Second Lien Secured
Party or the Third Lien Collateral Trustee or any Third Lien Secured Party, as
applicable.

(k) Without the express written consent of the Priority Lien Agent, none of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party shall (or shall
join with or support any third party in opposing, objecting to or contesting, as
the case may be), in any Insolvency or Liquidation Proceeding involving any
Grantor, (i) oppose, object to or contest the determination of the extent of any
Liens held by any Priority Lien Secured Party or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code or (ii) oppose, object
to or contest the payment to the Priority Lien Secured Party of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code.

(l) Until the Discharge of Priority Lien Obligations has occurred,
notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Priority Lien
encumbering any Collateral is not enforceable for any reason, then each of the
Second Lien Collateral Trustee for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that, any distribution or
recovery they may receive in respect of such Collateral shall be segregated and
held in trust and forthwith paid over to the Priority Lien Agent for the benefit
of the Priority Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a

 

36



--------------------------------------------------------------------------------

representation of the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, as applicable, that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Until Discharge of Priority Lien Obligations
has occurred, each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, hereby
appoints the Priority Lien Agent, and any officer or agent of the Priority Lien
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party and Third Lien Secured Party for the limited purpose of carrying
out the provisions of this Section 4.02(l) and taking any action and executing
any instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.02(l), which appointment is
irrevocable and coupled with an interest.

(m) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
the Priority Lien Agent shall have the exclusive right to credit bid the
Priority Lien Obligations and further that none of the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Priority Lien Agent.

(n) Without the consent of the Priority Lien Agent to be granted or withheld in
its sole discretion, each of the Second Lien Collateral Trustee, for itself and
on behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
it will not file an involuntary bankruptcy petition against Chesapeake or any
Subsidiary or seek the appointment of an examiner or a trustee for Chesapeake or
any Subsidiary unless (i) with respect to the Second Lien Secured Parties, the
Second Lien Standstill Period has expired, and (ii) with respect to the Third
Lien Secured Parties, the Third Lien First Standstill Period and the Third Lien
Second Standstill Period have expired.

(o) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any right to
assert or enforce any claim under Section 506(c) or 552 of the Bankruptcy Code
as against any Priority Lien Secured Party or any of the Collateral.

(p) If Chesapeake or any Subsidiary shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of DIP Financing
to be provided by one or more DIP Lenders under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code, the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, agrees that neither it nor any other Third Lien Secured Party
will raise any objection, contest or oppose, and each Third Lien Secured Party
will waive any claim such Person may now or hereafter have, to any such
financing or to the DIP Financing Liens on the Collateral securing the same, or
to any use, sale or lease of cash collateral that constitutes Collateral or to
any grant of administrative expense priority under Section 364 of the Bankruptcy
Code, unless (i) the Second Lien Collateral Trustee or the Second Lien Secured
Parties oppose or object to such DIP Financing or such DIP Financing Liens or
such use of cash collateral or (ii) the maximum principal amount of Indebtedness
permitted under such DIP Financing exceeds the sum of (A) the amount of Second
Lien Obligations refinanced with the proceeds thereof and (B) $1.0 billion. To
the extent such DIP Financing Liens are senior to, or rank pari passu with, the
Second Liens, the Third Lien Collateral Trustee will, for itself and on behalf
of the other Third Lien Secured Parties, subordinate the Third Liens on the
Collateral to the Second Liens and to such DIP Financing Liens, so long as the
Third Lien Collateral Trustee, on behalf of the Third Lien Secured Parties,
retains Liens on all the Collateral, including proceeds thereof arising after
the commencement of any Insolvency or Liquidation Proceeding, with the same
priority relative to the Priority Liens and the Second Liens as existed prior to
the commencement of the case under the Bankruptcy Code.

 

37



--------------------------------------------------------------------------------

(q) Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing except as permitted by clause (p) above.

(r) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if (1) the Second Lien Collateral Trustee or the requisite holders of Second
Lien Obligations shall have consented to such sale or Disposition, such motion
to sell or Dispose or such bidding procedure for such sale or Disposition of
such Collateral and (2) all Third Liens will attach to the proceeds of such sale
with respect to the Collateral.

(s) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any DIP Financing Liens (granted in a manner that is consistent with this
Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

(t) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that, following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, neither the
Third Lien Collateral Trustee nor any other Third Lien Secured Party will file
or prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief) based upon their interest in
the Collateral, nor object to, oppose or contest (or join with or support any
third party objecting to, opposing or contesting) (i) any request by the Second
Lien Collateral Trustee or any other Second Lien Secured Party for adequate
protection or (ii) any objection by the Second Lien Collateral Trustee or any
other Second Lien Secured Party to any motion, relief, action or proceeding
based on the Second Lien Collateral Trustee or Second Lien Secured Parties
claiming a lack of adequate protection, except that the Third Lien Secured
Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Second
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Second Lien Obligations.

(u) The Third Lien Collateral Trustee, for itself and on behalf of each of the
other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Collateral Trustee or any other Second
Lien Secured Party (or their representatives) arising out of any election by the
Second Lien Collateral Trustee or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

 

38



--------------------------------------------------------------------------------

(v) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party shall support or vote for any plan of reorganization or disclosure
statement of Chesapeake or any other Grantor unless (i) such plan is accepted by
the Class of Second Lien Secured Parties in accordance with Section 1126(c) of
the Bankruptcy Code or otherwise provides for the payment in full in cash of all
Second Lien Obligations (including all post-petition interest, fees and
expenses) on the effective date of such plan of reorganization, or (ii) such
plan provides on account of the Second Lien Secured Parties for the retention by
the Second Lien Collateral Trustee, for the benefit of the Second Lien Secured
Parties, of the Liens on the Collateral securing the Second Lien Obligations,
and on all proceeds thereof whenever received, and such plan also provides that
any Liens retained by, or granted to, the Third Lien Collateral Trustee are only
on property securing the Second Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Third Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.

(w) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that following the Discharge of Priority
Lien Obligations but until the Discharge of Second Lien Obligations has
occurred, neither the Third Lien Collateral Trustee nor any Third Lien Secured
Party shall seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral if the Second Lien Collateral Trustee has not received relief
from the automatic stay (or it has not been lifted for the Second Lien
Collateral Trustee’s benefit), without the prior written consent of the Second
Lien Collateral Trustee.

(x) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Collateral Trustee or any other Second Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Liens (it being understood that such
value will be determined without regard to the existence of the Third Liens on
the Collateral). Neither the Second Lien Collateral Trustee nor any other Second
Lien Secured Party shall oppose or seek to challenge any claim by the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral; provided that if the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall have made any
claim for post-petition interest, fees or expenses in respect of Priority Lien
Obligations, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.

(y) Without the express written consent of the Second Lien Collateral Trustee,
neither the Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Second Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code.

 

39



--------------------------------------------------------------------------------

(z) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Second Lien encumbering any Collateral is not enforceable for
any reason, then the Third Lien Collateral Trustee for itself and on behalf of
each other Third Lien Secured Party, agrees that any distribution or recovery
they may receive in respect of such Collateral shall be segregated and held in
trust and forthwith paid over to the Second Lien Collateral Trustee for the
benefit of the Second Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Third
Lien Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. Following the Discharge of Priority Lien Obligations but prior
to the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, hereby appoints
the Second Lien Collateral Trustee, and any officer or agent of the Second Lien
Collateral Trustee, with full power of substitution, the attorney-in-fact of
each Third Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 4.02(z) and taking any action and executing any
instrument that the Second Lien Collateral Trustee may deem necessary or
advisable to accomplish the purposes of this Section 4.02(z), which appointment
is irrevocable and coupled with an interest.

(aa) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that the Second Lien Collateral Trustee
shall have the exclusive right after the Discharge of Priority Lien Obligations
to credit bid the Second Lien Obligations and further that neither the Third
Lien Collateral Trustee nor any other Third Lien Secured Party shall (or shall
join with or support any third party in opposing, objecting to or contesting, as
the case may be) oppose, object to or contest such credit bid by the Second Lien
Collateral Trustee.

(bb) Without the consent of the Second Lien Collateral Trustee to be granted or
withheld in its sole discretion, and unless the Third Lien Second Standstill
Period has expired, the Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees it will not file an involuntary
bankruptcy petition against Chesapeake or any Subsidiary or seek the appointment
of an examiner or a trustee for Chesapeake or any Subsidiary.

(cc) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien Secured
Party or any of the Collateral.

Section 4.03 Reinstatement.

(a) If any Priority Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Recovery”) for any reason whatsoever, then the
Priority Lien Obligations shall be reinstated to the extent of such Recovery and
the Priority Lien Secured Parties shall be entitled to a reinstatement of
Priority Lien Obligations with respect to all such recovered amounts. Each of
the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees that if, at any time, a
Second Lien Secured Party or a Third Lien Secured Party, as applicable, receives
notice of any Recovery, the Second Lien Collateral Trustee, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party, as applicable, shall promptly pay over to the Priority Lien Agent
any payment received by it and then in its possession or under its control in
respect of any Collateral subject to any Priority Lien securing such Priority
Lien Obligations and shall promptly turn any Collateral subject to any such
Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made. If this Agreement shall have been terminated prior to any
such Recovery, this Agreement shall be reinstated in full force and effect,

 

40



--------------------------------------------------------------------------------

and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. Any amounts received by the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party and then in its possession or under its control on
account of the Second Lien Obligations or Third Lien Obligations, as applicable,
after the termination of this Agreement shall, in the event of a reinstatement
of this Agreement pursuant to this Section 4.03(a), be held in trust for and
paid over to the Priority Lien Agent for the benefit of the Priority Lien
Secured Parties for application to the reinstated Priority Lien Obligations
until the discharge thereof.

(b) If any Second Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Second Lien Recovery”) for any reason whatsoever,
then the Second Lien Obligations shall be reinstated to the extent of such
Second Lien Recovery and the Second Lien Secured Parties shall be entitled to a
reinstatement of Second Lien Obligations with respect to all such recovered
amounts. The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that if, at any time, a Third Lien
Secured Party receives notice of any Second Lien Recovery, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, shall
promptly pay over to the Second Lien Collateral Trustee any payment received by
it and then in its possession or under its control in respect of any Collateral
subject to any Second Lien securing such Second Lien Obligations and shall
promptly turn any Collateral subject to any such Second Lien then held by it
over to the Second Lien Collateral Trustee, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made. If this
Agreement shall have been terminated prior to any such Second Lien Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
amounts received by the Third Lien Collateral Trustee or any other Third Lien
Secured Party and then in its possession or under its control on account of the
Third Lien Obligations after the termination of this Agreement shall, in the
event of a reinstatement of this Agreement pursuant to this Section 4.03(b), be
held in trust for and paid over to the Second Lien Collateral Trustee for the
benefit of the Second Lien Secured Parties for application to the reinstated
Second Lien Obligations until the discharge thereof.

(c) This Section 4.03 shall survive termination of this Agreement.

Section 4.04 Refinancings; Additional Priority Lien Debt; Additional Second Lien
Debt; Initial Third Lien Indebtedness; Additional Third Lien Debt.

(a) The Priority Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations may be Replaced, by any Priority Substitute Credit Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility, as the case
may be, in each case, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (i) the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee shall receive on or
prior to incurrence of a Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Facility (A) an Officers’
Certificate from Chesapeake stating that (I) the incurrence thereof is permitted
by each applicable Secured Debt Document and (II) the requirements of
Section 4.06 have been satisfied, and (B) a Priority Confirmation Joinder from
the holders or lenders of any Indebtedness that Replaces the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations (or an
authorized agent, trustee or other representative on their behalf) and (ii) on
or before the date of such incurrence, such Priority Substitute Credit Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility is designated
by Chesapeake, in an Officers’ Certificate delivered to the Priority Lien Agent,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
“Priority Lien Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable,
for the purposes of the Secured Debt Documents and this Agreement; provided that
no Series of Secured Debt may be designated as more than one of Priority Lien
Debt, Second Lien Debt or Third Lien Debt.

 

41



--------------------------------------------------------------------------------

(b) Chesapeake will be permitted to designate as an additional holder of
Priority Lien Obligations, Second Lien Obligations or Third Lien Obligations
hereunder each Person who is, or who becomes, the registered holder of Priority
Lien Debt, Second Lien Debt or Third Lien Debt, as applicable, incurred by
Chesapeake after the date of this Agreement in accordance with the terms of all
applicable Secured Debt Documents. Chesapeake may effect such designation by
delivering to the Priority Lien Agent, the Second Lien Collateral Trustee and
the Third Lien Collateral Trustee, each of the following:

(i) an Officers’ Certificate stating that Chesapeake intends to incur
(A) Additional Priority Lien Obligations which will be Priority Lien Debt,
(B) Additional Second Lien Obligations which will be Second Lien Debt,
(C) Initial Third Lien Obligations which will be Third Lien Debt or
(D) Additional Third Lien Obligations which will be Third Lien Debt, which in
each case is permitted by each applicable Secured Debt Document to be incurred
and secured by a Priority Lien, Second Lien or Third Lien, as applicable,
equally and ratably with all previously existing and future Priority Lien Debt,
Second Lien Debt or Third Lien Debt, as applicable;

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Priority Lien Obligations, Additional
Second Lien Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, must be designated as an additional holder of
Secured Obligations hereunder and must, prior to such designation, sign and
deliver on behalf of the holders or lenders of such Additional Priority Lien
Obligations, Additional Second Lien Obligations, Initial Third Lien Obligations
or Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, and, to the extent necessary or appropriate to facilitate such
transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof; and

(iii) evidence that Chesapeake has duly authorized, executed (if applicable) and
recorded (or caused to be recorded) in each appropriate governmental office all
relevant filings and recordations deemed necessary by Chesapeake and the holder
of such Additional Priority Lien Obligations, Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, or its Secured Debt Representative, to ensure that
the Additional Priority Lien Obligations, Additional Second Lien Obligations,
Initial Third Lien Obligations or Additional Third Lien Obligations are secured
by the Collateral in accordance with the Priority Lien Security Documents,
Second Lien Security Documents or the Third Lien Security Documents, as
applicable (provided that such filings and recordings may be authorized,
executed and recorded following any incurrence on a post-closing basis if
permitted by the Priority Lien Representative, Second Lien Representative or
Third Lien Representative for such Additional Priority Lien Obligations,
Additional Second Lien Obligations, Initial Third Lien Obligations or Additional
Third Lien Obligations, as applicable).

The deliveries set forth in clauses (i) through (iii) of this Section 4.04(b)
shall not be required (and shall be deemed satisfied) in connection with any
issuance of Additional Notes.

(c) Chesapeake will be permitted to enter into an Initial Third Lien Debt
Facility to the extent such Initial Third Lien Debt Facility is permitted by the
Priority Credit Agreement, the other Priority Lien Documents, the Second Lien
Indenture and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents provided that
the Third Lien Collateral Trustee, acting for itself and on behalf of the
Initial Third Lien Secured Parties, becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) and (ii) of Section 4.04(b).

 

42



--------------------------------------------------------------------------------

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

(i) the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee shall have executed and delivered a Priority
Confirmation Joinder pursuant to which (a) such Third Lien Collateral Trustee
becomes a Secured Debt Representative hereunder and (b) the Third Lien Debt and
the related Initial Third Lien Secured Parties become subject hereto and bound
hereby;

(ii) Chesapeake shall have delivered to the Priority Lien Agent and the Second
Lien Collateral Trustee (A) true and complete copies of each Initial Third Lien
Document and (B) an Officers’ Certificate certifying such copies as being true
and correct and identifying the obligations to be designated as Initial Third
Lien Obligations and the initial aggregate principal amount thereof; and

(iii) without limiting Section 4.06, the Initial Third Lien Documents relating
to such Third Lien Debt shall provide, in a manner satisfactory to the Priority
Lien Agent and the Second Lien Collateral Trustee, that each Initial Third Lien
Secured Party shall be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Third Lien Debt.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Chesapeake or any other Grantor to incur additional Indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

Each of the then-existing Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee shall be authorized to execute and
deliver such documents and agreements (including amendments or supplements to
this Agreement) as such holders, lenders, agent, trustee or other representative
may reasonably request to give effect to any such Replacement or any incurrence
of Additional Priority Lien Obligations, Additional Notes, Additional Second
Lien Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, it being understood that the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee or (if permitted by the
terms of the applicable Secured Debt Documents) the Grantors, without the
consent of any other Secured Party or (in the case of the Grantors) one or more
Secured Debt Representatives, may amend, supplement, modify or restate this
Agreement to the extent necessary or appropriate to facilitate such amendments
or supplements to effect such Replacement or incurrence all at the expense of
the Grantors. Upon the consummation of such Replacement or incurrence and the
execution and delivery of the documents and agreements contemplated in the
preceding sentence, the holders or lenders of such Indebtedness and any
authorized agent, trustee or other representative thereof shall be entitled to
the benefits of this Agreement.

Section 4.05 Amendments to Second Lien Documents and Third Lien Documents.

(a) Prior to the Discharge of Priority Lien Obligations, and except as permitted
by the Priority Lien Documents, without the prior written consent of the
Priority Lien Agent, no Second Lien Document or Third Lien Document may be
amended, supplemented, restated or otherwise modified and/or refinanced or
entered into to the extent such amendment, supplement, restatement or
modification and/or refinancing, or the terms of any new Second Lien Document or
Third Lien Document, as applicable, would (i) adversely affect the lien priority
rights of the Priority Lien Secured Parties or the rights of the Priority Lien
Secured Parties to receive payments owing pursuant to the Priority Lien
Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing any additional property as Collateral granted under the Second
Lien Security Documents or the Third Lien Security Documents, unless such
additional property is added as Collateral under the Priority Lien Documents,
(iii) confer any additional rights on the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties, or (iv) contravene the provisions of this Agreement or the Priority
Lien Documents.

 

43



--------------------------------------------------------------------------------

(b) Prior to the Discharge of Second Lien Obligations, and except as permitted
by the Second Lien Documents, without the prior written consent of the Second
Lien Collateral Trustee, no Third Lien Document may be amended, supplemented,
restated or otherwise modified and/or refinanced or entered into to the extent
such amendment, supplement, restatement or modification and/or refinancing, or
the terms of any new Third Lien Document, would (i) adversely affect the lien
priority rights of the Second Lien Secured Parties or the rights of the Second
Lien Secured Parties to receive payments owing pursuant to the Second Lien
Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing any additional property as Collateral granted under the Third
Lien Security Documents, unless such additional property is added as Collateral
under the Second Lien Documents, (iii) confer any additional rights on the Third
Lien Collateral Trustee or any other Third Lien Secured Party in a manner
adverse to the Second Lien Secured Parties, or (iv) contravene the provisions of
this Agreement or the Second Lien Documents.

(c) For the avoidance of doubt and subject to Sections 4.05(a) and (b), (1) any
Second Lien Security Document may be amended or supplemented in accordance with
Section 7.1 of the Second Lien Collateral Trust Agreement and (2) any Third Lien
Security Document may be amended or supplemented with the applicable provisions
of the Third Lien Collateral Trust Agreement.

Section 4.06 Legends . Each of

(a) the Priority Lien Agent acknowledges with respect to the (i) Priority Credit
Agreement and the Credit Agreement Security Documents and (ii) the Additional
Priority Lien Debt Facility and the Additional Priority Lien Security Documents,
if any,

(b) the Second Lien Collateral Trustee acknowledges with respect to (i) the
Second Lien Indenture and the Second Lien Indenture Security Documents, and
(ii) the Additional Second Lien Debt Facility and the Additional Second Lien
Security Documents, if any, and

(c) the Third Lien Collateral Trustee acknowledges with respect to (i) the
Initial Third Lien Debt Facility and the Initial Third Lien Security Documents,
if any, and (ii) the Additional Third Lien Debt Facility and the Additional
Third Lien Security Documents, if any, that

the Second Lien Indenture, the Initial Third Lien Debt Facility (if any), the
Additional Second Lien Debt Facility (if any), the Additional Third Lien Debt
Facility (if any), the Second Lien Documents (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties), the Third Lien Documents (other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable, and
the Third Lien Collateral Trustee are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Second Lien Collateral Trustee are parties or, in the case of Third Lien
Security Documents, other than control agreements to which the Priority Lien
Agent or the Second Lien Collateral Trustee, as applicable, and the Third Lien
Collateral Trustee are parties) granting any security interest in the Collateral
will contain a legend to the effect set forth on Annex I.

Section 4.07 Second Lien Secured Parties and Third Lien Secured Parties Rights
as Unsecured Creditors; Judgment Lien Creditor . Whether before or after the
Discharge of Priority Lien Obligations, any of the Second Lien Secured Parties
and the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions

 

44



--------------------------------------------------------------------------------

prohibited by Section 3.05(a) or Section 4.02 or any other provisions in this
Agreement; provided, further, that in the event that any of the Second Lien
Secured Parties or Third Lien Secured Parties becomes a judgment lien creditor
in respect of any Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable, such judgment lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Priority Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations, as
applicable) as the Second Liens and Third Liens, as applicable, are subject to
this Agreement.

Section 4.08 Postponement of Subrogation.

(a) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
no payment or distribution to any Priority Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Second Lien Secured Party or
Third Lien Secured Party to exercise any rights of subrogation in respect
thereof until, in the case of the Second Lien Secured Parties, the Discharge of
Priority Lien Obligations shall have occurred and, in the case of the Third Lien
Secured Parties, the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations shall have occurred. Following the Discharge of Priority
Lien Obligations, but subject to the reinstatement as provided in Section 4.03,
each Priority Lien Secured Party will execute such documents, agreements, and
instruments as any Second Lien Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Priority
Lien Obligations resulting from payments or distributions to such Priority Lien
Secured Party by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Priority Lien Secured Party are paid by such Person upon request for
payment thereof.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.

Section 4.09 Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, for itself and on behalf of the
other Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this Agreement is a material inducement to enter into a
business relationship, that each has relied on this Agreement to enter into the
Priority Lien Documents, the Second Lien Documents and the Third Lien Documents,
as applicable, and all documentation related thereto, and that each will
continue to rely on this Agreement in their related future dealings.

 

45



--------------------------------------------------------------------------------

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01 General . (a) Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral, and if such Collateral is in fact in the possession or under the
control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for (i) the Second Lien Collateral Trustee for the sole
purpose of perfecting the Second Lien of the Second Lien Collateral Trustee on
such Collateral and (ii) the Third Lien Collateral Trustee for the sole purpose
of perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral by the Priority Lien Agent. The Priority Lien Agent acting
pursuant to this Section 5.01(a) shall not have by reason of the Priority Lien
Security Documents, the Second Lien Security Documents, the Third Lien Security
Documents, this Agreement or any other document or theory, a fiduciary
relationship in respect of any Priority Lien Secured Party, the Second Lien
Collateral Trustee, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party. Subject to Section 4.03, from and after
the Discharge of Priority Lien Obligations, the Priority Lien Agent shall take
all such actions in its power as shall reasonably be requested by the Second
Lien Collateral Trustee (at the sole cost and expense of the Grantors) to
transfer possession or control of such Collateral (in each case to the extent
the Second Lien Collateral Trustee has a Lien on such Collateral after giving
effect to any prior or concurrent releases of Liens) to the Second Lien
Collateral Trustee for the benefit of all Second Lien Secured Parties.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Second Lien Collateral Trustee agrees
that if it shall at any time hold a Second Lien on any Collateral that can be
perfected by the possession or control of such Collateral, and if such
Collateral is in fact in the possession or under the control of the Second Lien
Collateral Trustee, the Second Lien Collateral Trustee will serve as gratuitous
bailee for the Third Lien Collateral Trustee for the sole purpose of perfecting
the Third Lien of the Third Lien Collateral Trustee on such Collateral. It is
agreed that the obligations of the Second Lien Collateral Trustee and the rights
of the Third Lien Collateral Trustee and the other Third Lien Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article II. Notwithstanding anything to the contrary herein,
the Second Lien Collateral Trustee will be deemed to make no representation as
to the adequacy of the steps taken by it to perfect the Third Lien on any such
Collateral and shall have no responsibility, duty, obligation or liability to
the Third Lien Collateral Trustee or any other Third Lien Secured Party or any
other Person for such perfection or failure to perfect, it being understood that
the sole purpose of this Article is to enable the Third Lien Secured Parties to
obtain a perfected Third Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral by the
Second Lien Collateral Trustee. The Second Lien Collateral Trustee acting
pursuant to this Section 5.01(b) shall not have by reason of the Second Lien
Security Documents, the Third Lien Security Documents, this Agreement or any
other document or theory, a fiduciary relationship in respect of any Second Lien
Secured Party, the Third Lien Collateral Trustee or any Third Lien Secured
Party. Subject to Section 4.03, from and after the Discharge of Second Lien
Obligations, the Second Lien Collateral Trustee shall take all such actions in
its power as shall reasonably be requested by the Third Lien Collateral Trustee
(at the sole cost and expense of the Grantors) to transfer possession or control
of such Collateral (in each case to the extent the Third Lien Collateral Trustee
has a Lien on such Collateral after giving effect to any prior or concurrent
releases of Liens) to the Third Lien Collateral Trustee for the benefit of all
Third Lien Secured Parties.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01 Application of Proceeds . (a) Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:

 

  (i) first, to the payment in full in cash of all Priority Lien Obligations,

 

  (ii) second, to the payment in full in cash of all Second Lien Obligations,

 

  (iii) third, to the payment in full in cash of all Third Lien Obligations, and

 

  (iv) fourth, to Chesapeake or as otherwise required by applicable law.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

 

  (i) first, to the payment in full in cash of all Second Lien Obligations,

 

  (ii) second, to the payment in full in cash of all Third Lien Obligations, and

 

  (iii) third, to Chesapeake or as otherwise required by applicable law.

Section 6.02 Determination of Amounts . Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations (or the existence of any commitment to extend credit that would
constitute any such obligations), or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of
Chesapeake. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to Chesapeake or
any of their subsidiaries, any Secured Party or any other Person as a result of
such determination.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

Section 7.01 No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Secured Party any information relating to Chesapeake or
any of the other Grantors, or any other circumstance bearing upon the risk of
non-payment of any of the Priority Lien Obligations, the Second Lien Obligations
or the Third Lien Obligations, as the case may be, that is known or becomes
known to any of them or any of their Affiliates. In the event any Priority Lien
Secured Party, any Second Lien Secured Party or any Third Lien Secured Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Secured Party, it shall be under no obligation (a) to
make, and shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (b) to
provide any additional information or to provide any such information on any
subsequent occasion or (c) to undertake any investigation.

Section 7.02 No Warranties or Liability.

(a) The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(b) The Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(c) The Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

48



--------------------------------------------------------------------------------

(d) (i) The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party, (ii) the Second Lien Collateral Trustee and the other
Second Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, and (iii) the Third
Lien Collateral Trustee shall have no express or implied duty to the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Trustee or any other Second Lien Secured Party, in each case to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien
Document, any Second Lien Document and any Third Lien Document (other than, in
each case, this Agreement), regardless of any knowledge thereof which they may
have or be charged with.

(e) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby waives any
claim that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or such
Priority Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any Collateral, and actions with respect to the
collection of any claim for all or only part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for such Priority Lien Obligations. The Third Lien
Collateral Trustee, for itself and on behalf each other Third Lien Secured
Party, hereby waives any claim that may be had against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or such Second Lien Secured
Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.

Section 7.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties, and the Third Lien
Collateral Trustee and the other Third Lien Secured Parties shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Secured Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

 

49



--------------------------------------------------------------------------------

(d) the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
Chesapeake or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Chesapeake or any other Grantor in respect of the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations.

Section 7.04 Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement as in effect on the date hereof), (ii) will not
violate any applicable law or regulation or any order of any Governmental
Authority or any indenture, agreement or other instrument binding upon such
party which could reasonably be expected to have a Material Adverse Effect and
(iii) will not violate the charter, by-laws or other organizational documents of
such party.

Section 8.02 Representations and Warranties of Each Representative. Each of the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee represents and warrants to the other parties hereto that it
is authorized under the Priority Credit Agreement, the Second Lien Collateral
Trust Agreement and the Third Lien Collateral Trust Agreement, as the case may
be, to enter into this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

50



--------------------------------------------------------------------------------

  (a) if to the Original Priority Lien Agent, to it at:

MUFG Union Bank, N.A.

500 N. Akard, Suite 4200

Dallas, TX 75201

Attention: Randall Osterberg

Facsimile: (214) 922-4209

 

  (b) if to the Original Second Lien Collateral Trustee, to it at:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

USA

Attn: Corporates Team, Chesapeake Energy Corp.

Facsimile: (732) 578-4635

With a copy to:

Deutsche Bank National Trust Company

for Deutsche Bank Trust Company Americas

Trust and Agency Services

100 Plaza One – 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Corporates Team, Chesapeake Energy Corp.

Facsimile: (732) 578-4635

(c) if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among Chesapeake, the Priority Lien Agent,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

Section 9.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

 

51



--------------------------------------------------------------------------------

The rights and remedies of the parties hereto are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in the last paragraph of
Section 4.04; provided further, however, with respect to any amendment that
directly and adversely affects any express rights or obligations of Chesapeake
or any other Grantor hereunder, no such amendment or modification shall be
effective unless consented to by Chesapeake and any applicable Grantor in
writing. Any amendment of this Agreement that is proposed to be effected without
the consent of a Secured Debt Representative as permitted by the first proviso
to the preceding sentence shall be submitted to such Secured Debt Representative
for its review at least 5 Business Days prior to the proposed effectiveness of
such amendment.

Section 9.03 Actions Upon Breach; Specific Performance. (a) (i) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (ii) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Collateral Trustee, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Second Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.

(b) (i) Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party or Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Priority
Lien Agent or any other Priority Lien Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor, with the prior written
consent of the Priority Lien Agent, (A) may obtain relief against such Second
Lien Secured Party or Third Lien Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Second Lien Collateral Trustee on behalf of
each Second Lien Secured Party and the Third Lien Collateral Trustee on behalf
of each Third Lien Secured Party that (I) the Priority Lien Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Second Lien Secured Party and Third Lien Secured
Party waives any defense that the Grantors and/or the Priority Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (B) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by

 

52



--------------------------------------------------------------------------------

this Agreement, the Second Lien Collateral Trustee or any other Second Lien
Secured Party (in its own name or in the name of the relevant Grantor) or the
relevant Grantor, with the prior written consent of the Second Lien Collateral
Trustee, (A) may obtain relief against such Third Lien Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Third Lien Collateral Trustee on behalf of
each Third Lien Secured Party that (I) the Second Lien Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Third Lien Secured Party waives any defense that the
Grantors and/or the Second Lien Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages, and (B) shall be entitled to damages,
as well as reimbursement for all reasonable and documented costs and expenses
incurred in connection with any action to enforce the provisions of this
Agreement.

Section 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

Section 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

 

53



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

Section 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. None of Chesapeake, any
other Grantor or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to
or will amend, waive or otherwise modify the provisions of the Priority Lien
Documents, the Second Lien Documents or the Third Lien Documents, as
applicable), and except as expressly provided in this Agreement neither
Chesapeake nor any other Grantor may rely on the terms hereof (other than
Sections 4.01, 4.02, 4.04, or 4.05, Article VII and Article IX). Nothing in this
Agreement is intended to or shall impair the obligations of Chesapeake or any
other Grantor, which are absolute and unconditional, to pay the Obligations
under the Secured Debt Documents as and when the same shall become due and
payable in accordance with their terms.

Section 9.13 Certain Terms Concerning the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee. (a) The Second Lien Collateral Trustee is
executing and delivering this Agreement solely in its capacity as such and
pursuant to direction set forth in the Second Lien Collateral Trust Agreement;
and in so doing, the Second Lien Collateral Trustee shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as may be expressly set forth
in this Agreement as duties and obligations on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to the Agreement, the Second Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under the Second Lien Indenture and the other
Second Lien Documents (including without limitation Article 5 and Section 7.8 of
the Second Lien Collateral Trust Agreement).

 

54



--------------------------------------------------------------------------------

(b) The Third Lien Collateral Trustee is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Third
Lien Collateral Trust Agreement; and in so doing, the Third Lien Collateral
Trustee shall not be responsible for the terms or sufficiency of this Agreement
for any purpose. The Third Lien Collateral Trustee shall have no duties or
obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Third Lien Collateral Trustee shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to it under
any Initial Third Lien Debt Facility and the Third Lien Documents.

Section 9.14 Certain Terms Concerning the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee. None of the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee shall have any liability or responsibility for the actions or omissions
of any other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement. None of the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee
shall have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Chesapeake) any amounts in violation of the
terms of this Agreement, so long as the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee, as the case may be, is
acting in good faith. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee is entering into this Agreement solely in its capacity
under the Priority Lien Documents, the Second Lien Documents and the Third Lien
Documents, respectively, and not in its individual capacity. (a) The Priority
Lien Agent shall not be deemed to owe any fiduciary duty to (i) the Second Lien
Collateral Trustee or any other Second Lien Representative or any other Second
Lien Secured Party or (ii) the Third Lien Collateral Trustee or any other Third
Lien Representative or any other Third Lien Secured Party; (b) the Second Lien
Collateral Trustee shall not be deemed to owe any fiduciary duty to (i) the
Priority Lien Agent or any other Priority Lien Secured Party or (ii) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; and (c) the Third Lien Collateral Trustee shall not be
deemed to owe any fiduciary duty to (i) the Priority Lien Agent or any other
Priority Lien Secured Party or (ii) the Second Lien Collateral Trustee or any
other Second Lien Representative or any other Second Lien Secured Party.

Section 9.15 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Collateral Trustee to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith. By accepting the benefits
of this Agreement and the other Third Lien Security Documents, each Third Lien
Secured Party authorizes the Third Lien Collateral Trustee to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.

Section 9.16 Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties, the
Third Lien Collateral Trustee, for itself and on behalf of the other Third

 

55



--------------------------------------------------------------------------------

Lien Secured Parties, and each Grantor party hereto, for itself and on behalf of
its subsidiaries, agrees that it will execute, or will cause to be executed, any
and all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee
may reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

Section 9.17 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement.

Section 9.18 Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as the Third Lien Collateral Trustee has, pursuant
to the terms hereof (including but not limited Section 4.04(c)), entered into,
and, for itself and on behalf of the Third Lien Secured Parties, agreed to be
bound by the terms of, this Agreement and executed a Priority Confirmation
Joinder, the provisions of this Agreement relating to the Third Lien Obligations
(including, but not limited to, the definitions of “Additional Third Lien Debt
Facility”, “Additional Third Lien Documents”, “Additional Third Lien
Obligations”, “Additional Third Lien Secured Parties”, “Additional Third Lien
Security Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien
Collateral Trust Agreement”, “Third Lien Collateral Trustee”, “Third Lien Debt”,
“Third Lien Documents”, “Third Lien First Standstill Period”, “Third Lien
Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions regarding priority, enforcement
actions, Standstill Periods, release of Liens, Insolvency or Liquidation
Proceedings, reinstatement, amendments to Third Lien Documents and application
of proceeds) shall not be operative.

[SIGNATURES BEGIN NEXT PAGE]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MUFG UNION BANK, N.A., as Priority Lien Agent By:  

/s/ Haylee Edwards

Name:   Haylee Edwards Title:   Vice President

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Second Lien Collateral Trustee

By: Deutsche Bank National Trust Company

 

By:

 

/s/ Robert S. Peschler

 

Name:

 

Robert S. Peschler

 

Title:

 

Vice President

 

By:

 

/s/ Wanda Camacho

 

Name:

 

Wanda Camacho

 

Title:

 

Vice President

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

CHESAPEAKE ENERGY CORPORATION

  By:  

/s/ Caleb G. Morgret

    Caleb G. Morgret     Vice President and Treasurer

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

GRANTORS:   

CHESAPEAKE AEZ EXPLORATION, L.L.C.

CHESAPEAKE APPALACHIA, L.L.C.

CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.

CHESAPEAKE E&P HOLDING CORPORATION

CHESAPEAKE ENERGY LOUISIANA CORPORATION

CHESAPEAKE ENERGY MARKETING, L.L.C.

CHESAPEAKE NG VENTURES CORPORATION

CHESAPEAKE EXPLORATION, L.L.C.

CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.

CHESAPEAKE LOUISIANA, L.P.

        BY: CHESAPEAKE OPERATING, L.L.C., its General

                         Partner

CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.

CHESAPEAKE OPERATING, L.L.C.

CHESAPEAKE PLAZA, L.L.C.

CHESAPEAKE ROYALTY, L.L.C.

CHESAPEAKE VRT, L.L.C.

CHK-MAC, L.L.C.

COMPASS MANUFACTURING, L.L.C.

EMLP, L.L.C.

EMPRESS, L.L.C.

GSF, L.L.C.

MC LOUISIANA MINERALS, L.L.C.

MC MINERAL COMPANY, L.L.C.

MIDCON COMPRESSION, L.L.C.

NOMAC SERVICES, L.L.C.

NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.

WINTER MOON ENERGY CORPORATION

CHK UTICA, L.L.C.

SPARKS DRIVE SWD, INC.

CHK ENERGY HOLDINGS, INC.

EMPRESS LOUISIANA PROPERTIES, L.P.

        BY: EMLP, L.L.C., its General Partner

 

    By:   /s/ Caleb G. Morgret      

Caleb G. Morgret

Vice President and Treasurer, for and on behalf of each

of the foregoing Grantors

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

Reference is made to the Intercreditor Agreement, dated as of December 23, 2015,
between MUFG Union Bank, N.A., as Priority Lien Agent (as defined therein), and
Deutsche Bank Trust Company Americas, as Second Lien Collateral Trustee (as
defined therein) and acknowledged and agreed by Chesapeake Energy Corporation
and certain of its subsidiaries (as amended, supplemented, amended and restated
or otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each holder of [Second Lien Indenture Notes][Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(as defined therein), by its acceptance of such [Second Lien Indenture
Notes][Additional Second Lien Obligations][Initial Third Lien
Obligations][Additional Third Lien Obligations] i) consents to the subordination
of Liens provided for in the Intercreditor Agreement, ii) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and iii) authorizes and instructs the [Second/Third]
Lien Collateral Trustee (as defined therein) on behalf of each [Second/Third]
Lien Secured Party (as defined therein) to enter into the Intercreditor
Agreement as [Second/Third] Lien Collateral Trustee on behalf of such
[Second/Third] Lien Secured Parties. The foregoing provisions are intended as an
inducement to the lenders under the Priority Lien Documents (as defined in the
Intercreditor Agreement) to extend credit to Chesapeake Energy Corporation, and
such lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

Provision for all Second Lien Indenture Security Documents, any Additional
Second Lien Security Documents, the Initial Third Lien Security Documents and
the Additional Third Lien Security Documents that Grant a Security Interest in
Collateral

Reference is made to the Intercreditor Agreement, dated as of December 23, 2015,
between MUFG Union Bank, N.A., as Priority Lien Agent (as defined therein), and
Deutsche Bank Trust Company Americas, as Second Lien Collateral Trustee (as
defined therein) and acknowledged and agreed by Chesapeake Energy Corporation
and certain of its subsidiaries (as amended, supplemented, amended and restated
or otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each Person that is secured hereunder, by accepting the benefits of
the security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (iii) authorizes (or
is deemed to authorize) the [Second Lien Collateral Trustee] [Third Lien
Collateral Trustee] (as defined in the Intercreditor Agreement) on behalf of
such Person to enter into, and perform under, the Intercreditor Agreement and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

Annex I - 1



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of December 23, 2015
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between MUFG Union
Bank, N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and Deutsche Bank Trust Company Americas, as Second Lien
Collateral Trustee for the Second Lien Secured Parties (as defined therein) and
acknowledged and agreed by Chesapeake Energy Corporation and certain of its
subsidiaries.

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Priority/Second/Third] Lien
Obligations][Initial Third Lien Obligations] under the Intercreditor Agreement.

1. Joinder. The undersigned, [            ], a [            ], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Additional Priority, Second or
[Initial/Additional] Third Lien Obligations] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Substitute Credit Facility] [Additional Priority Lien Secured
Parties under an Additional Priority Lien Debt Facility] [Second Lien Indenture
Secured Parties under the Second Lien Substitute Facility] [Additional Second
Lien Secured Parties under the Additional Second Lien Debt Facility] [Initial
Third Lien Secured Parties under the Initial Third Lien Debt Facility]
[Additional Third Lien Secured Parties under the Additional Third Lien Debt
Facility] as [a Priority Lien Agent under a Priority Substitute Credit Facility]
[a Second Lien Collateral Trustee under a Second Lien Substitute Facility] [a
Third Lien Collateral Trustee under a Third Lien Substitute Facility] [Secured
Debt Representative] [Priority Lien Representative] [Second Lien Representative]
[Third Lien Representative] under the Intercreditor Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes a Series of Priority Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt [that constitutes a
Priority Lien Substitute Facility] [that constitutes an Additional Priority Lien
Debt Facility] for which the undersigned is acting as [Priority Lien
Representative] [Priority Lien Agent] hereby agrees, for the benefit of all
Secured Parties and each future Secured Debt Representative, and as a condition
to being treated as Secured Obligations under the Intercreditor Agreement, that:

 

Exhibit A - 1



--------------------------------------------------------------------------------

(a) all Priority Lien Obligations will be and are secured in accordance with the
Priority Lien Collateral Trust Agreement by all Priority Liens at any time
granted by Chesapeake or any other Grantor to secure any Obligations in respect
of such Series of Priority Lien Debt, whether or not upon property otherwise
constituting Collateral for such Series of Priority Lien Debt, and that all such
Priority Liens will be enforceable by the Priority Lien Agent with respect to
such Series of Priority Lien Debt for the benefit of all Priority Lien Secured
Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as [Priority
Lien Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as [Priority
Lien Representative] appoints the Priority Lien Agent and consents to the terms
of the Intercreditor Agreement and the performance by the Priority Lien Agent
of, and directs the Priority Lien Agent to perform, its obligations under the
Intercreditor Agreement and the Priority Lien Collateral Trust Agreement,
together with all such powers as are reasonably incidental thereto. [or]

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes a
Second Lien Substitute Facility] [that constitutes an Additional Second Lien
Debt Facility] for which the undersigned is acting as [Second Lien
Representative] [Second Lien Collateral Trustee] hereby agrees, for the benefit
of all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by Chesapeake or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Trustee with respect to such Series of Second Lien Debt for the
benefit of all Second Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]

 

Exhibit A - 2



--------------------------------------------------------------------------------

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes the
Initial Third Lien Debt Facility] [that constitutes a Third Lien Substitute
Facility] [that constitutes an Additional Third Lien Debt Facility] for which
the undersigned is acting as [Third Lien Representative] [Third Lien Collateral
Trustee] hereby agrees, for the benefit of all Secured Parties and each future
Secured Debt Representative, and as a condition to being treated as Secured
Obligations under the Intercreditor Agreement, that:

(a) all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by Chesapeake or any other Grantor to secure
any Obligations in respect of such Series of Third Lien Debt, whether or not
upon property otherwise constituting Collateral for such Series of Third Lien
Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Trustee with respect to such Series of Third Lien Debt for the
benefit of all Third Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

[(c) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]1

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. Chesapeake agree to reimburse each Secured Debt Representative for
its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

 

1  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[            , 20        ].

 

[insert name of New Representative]

By:

 

 

Name:

 

 

Title:

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

as Priority Lien Agent

By:

   

Name:

   

Title:

   

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:

 

 

as Second Lien Collateral Trustee

By:

   

Name:

   

Title:

   

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

as Third Lien Collateral Trustee

By:

 

Name:

   

Title:

   

 

Exhibit A - 4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

CHESAPEAKE ENERGY CORPORATION

By:

   

Name:

   

Title:

   

 

Exhibit A - 5



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Credit Agreement Security Documents

 

1. Mortgage, Open-End Mortgage, Multiple Indebtedness Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement, dated as of November 24, 2015
from Empress Louisiana Properties, L.P.; CHK Utica, L.L.C.; Chesapeake-Clements
Acquisition, L.L.C.; Chesapeake Appalachia, L.L.C.; Empress, L.L.C.; GSF,
L.L.C.; MC Louisiana Minerals, L.L.C., and Chesapeake Louisiana, L.P. to Randall
Osterberg, as trustee, for the benefit of the Original Priority Lien Agent, as
mortgagee.

PART B.

List of Second Lien Indenture Security Documents

None as of the date hereof.

PART C.

List of Initial Third Lien Security Documents

None as of the date hereof.

 

Exhibit B